Exhibit 10.4

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of November 16,
2020, is by and between PFIZER INC., a Delaware corporation (“Pluto”), and
UPJOHN INC., a Delaware corporation (“Spinco”). Pluto and Spinco are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

R E C I T A L S:

WHEREAS, the Board of Directors of Pluto has determined that it is appropriate
and desirable to separate the Spinco Business from the Pluto Business so that,
as of the Distribution Date, the Spinco Business is held by members of the
Spinco Group and the Pluto Business is held by members of the Pluto Group (the
“Separation”); and

WHEREAS, in furtherance of the foregoing, the Parties have entered into this
Agreement, which is an Ancillary Agreement to the Separation and Distribution
Agreement by and between the Parties, dated as of July 29, 2019, as amended (the
“Separation Agreement”), to govern the rights and obligations of the Parties
with respect to employment, compensation, employee benefits and related matters
in connection with the Transactions, and to ratify actions previously taken in
connection with the Contribution, as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Separation Agreement. For purposes of this Agreement the terms set
forth below shall have the following meanings:

“Actuarial Assumptions” has the meaning set forth in Section 5.02(e).

“Agreement” has the meaning set forth in the Preamble.

“Asset Sale Effective Time” has the meaning set forth in the Business
Combination Agreement.

“China Heating Allowance” has the meaning set forth in Section 12.03.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and as codified in Section 4980B of the Code and
Sections 601 through 608 of ERISA and any similar foreign, state or local Laws.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Converted Spinco RSU Awards” has the meaning set forth in the Business
Combination Agreement.

“Delayed Market” shall have the meaning set forth in the NEB Agreement.

“Determination Date” has the meaning set forth in the Business Combination
Agreement.

“Employee” means any Pluto Employee or Spinco Employee.

“Employment Tax” means any Tax with respect to wages or other compensation of
Employees and Former Employees, including the employers’ and the employees’
portion of any such Tax.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“FMLA” means the Family and Medical Leave Act of 1993, as amended from time to
time, and any similar foreign, state or local Laws.

“Forfeited Pluto Equity Awards” has the meaning set forth in Section 11.02(b).

“Former Employee” means a Former Pluto Employee or a Former Spinco Employee.

“Former Pluto Employee” means any individual who is a former employee of Pluto
or any of its Subsidiaries as of the Distribution Time and who is not a Former
Spinco Employee.

“Former Pluto Independent Contractor” means any individual who is a former
independent contractor of Pluto or any of its Subsidiaries as of the
Distribution Time and who is not a Former Spinco Independent Contractor.

“Former Pluto Service Provider” means a Former Pluto Employee or Former Pluto
Independent Contractor.

“Former Service Provider” means a Former Pluto Service Provider or Former Spinco
Service Provider.

“Former Spinco Employee” means any individual whose employment with Pluto and
its Subsidiaries terminated (or who went on long-term disability leave) on or
after December 1, 2018 (for individuals employed outside the United States) or
January 1, 2019 (for individuals employed in the United States) and prior to the
Distribution Time, and who immediately prior to such termination (or, for
individuals on long-term disability leave, immediately prior to ceasing active
employment) was exclusively or primarily engaged in the Spinco Business.

“Former Spinco Independent Contractor” means any individual independent
contractor whose engagement with Pluto and its Subsidiaries terminated on or
after December 1, 2018 (for individuals providing services outside the United
States) or January 1, 2019 (for individuals providing services in the United
States) and prior to the Distribution Time, and who immediately prior to such
termination was exclusively or primarily engaged in the Spinco Business.

 

-2-



--------------------------------------------------------------------------------

“Former Spinco Service Provider” means a Former Spinco Employee or Former Spinco
Independent Contractor.

“Health and Welfare Plans” means, when immediately preceded by “Pluto,” the
Pluto Health Plans, the Pluto Health and Insurance Program, and the other health
and welfare plans established and maintained by the Pluto Group and, when
immediately preceded by “Spinco,” Spinco Health Plans, and the other health and
welfare plans sponsored or maintained by or to be established, sponsored or
maintained by the Spinco Group.

“Health Plans” means, when immediately preceded by “Pluto,” the group health
plans and such other health plans or programs, including medical, prescription
drug, dental and vision plans and programs established and maintained by the
Pluto Group and, when immediately preceded by “Spinco,” the health plans,
programs and arrangements sponsored or maintained by or to be established,
sponsored or maintained by the Spinco Group.

“Initial Monthly Transfer Amount” has the meaning set forth in
Section 5.01(b)(ii).

“IRS” means the United States Internal Revenue Service.

“Japan Lyrica Employee” means any Spinco Employee who, as of the Distribution
Time, is primarily engaged in the sale or marketing of Lyrica in Japan.

“Labor Agreement” has the meaning set forth in Section 2.01.

“Life Insurance Plans” means, when immediately preceded by “Pluto,” the life
insurance plans of the Pluto Group, and, when immediately preceded by “Spinco,”
the life insurance plans sponsored or maintained or to be established or
maintained by the Spinco Group that corresponds to the respective Pluto Life
Insurance Plan.

“Mercer” means the business unit of Marsh & McLennan Companies, Inc. operating
under the name “Mercer.”

“Monthly Assets” has the meaning set forth in Section 5.01(b)(ii).

“Monthly Asset Transfer Amount” has the meaning set forth in
Section 5.01(b)(ii).

“Monthly Valuation Date” has the meaning set forth in Section 5.01(b)(ii).

“Non-U.S. Defined Benefit Plan Transfer Amounts” has the meaning set forth in
Section 5.02(a).

“Participating Company” means, with respect to any Plan: (a) any Person (other
than an individual) that Pluto has approved for participation in, has accepted
participation in, and which is participating in, a Plan sponsored by the Pluto
Group; or (b) any Person (other than an individual) which, by the terms of such
Plan, participates in such Plan or any employees of which, by the terms of such
Plan, participate in or are covered by such Plan.

 

-3-



--------------------------------------------------------------------------------

“Party” has the meaning set forth in the Preamble.

“PBO” has the meaning set forth in Section 5.02(a).

“Plan” means any written or unwritten plan, policy, program, payroll practice,
arrangement, contract, trust, insurance policy, or any agreement or funding
vehicle providing compensation or benefits to Service Providers, Former Service
Providers or directors of a member of the Pluto Group or the Spinco Group.

“Pluto” has the meaning set forth in the Preamble.

“Pluto Canada Retiree Medical Plan” means the Pfizer Canada ULC Post-Retirement
Benefit Plan.

“Pluto Cash Awards” means a cash-based long-term incentive award.

“Pluto Delayed Employment Period” has the meaning set forth in Section 4.01(e).

“Pluto Delayed Transfer Employee” has the meaning set forth in Section 4.01(e).

“Pluto Employees” has the meaning set forth in Section 4.01(a).

“Pluto Equity Awards” means a Pluto Option Award, Pluto RSU Award, Pluto TSRU
Award, Pluto Performance Share Award or Pluto Portfolio Performance Share Award.

“Pluto Dependent Care Flexible Benefits Plan” means the Pluto Dependent Care
Spending Account Plan.

“Pluto Healthcare Flexible Benefits Plan” means the Pluto Health Care Spending
Account Plan.

“Pluto Independent Contractors” has the meaning set forth in Section 4.02.

“Pluto Individual Agreement” means any individual (a) employment contract or
offer letter, (b) retention, severance or change in control agreement,
(c) expatriate (including any international assignee) contract or agreement
(including agreements and obligations regarding repatriation, relocation or
equalization of Taxes and living standards in the host country) or (d) other
agreement containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) between a member of the Pluto
Group and (i) a Pluto Employee or (ii) a Former Pluto Employee, in each case, as
in effect immediately prior to the Distribution Date.

“Pluto Japan Pension Plan” means Pfizer Kigyougata Nenkin Kiyaku.

 

-4-



--------------------------------------------------------------------------------

“Pluto Leave of Absence Programs” means the personal, medical, military and FMLA
leave and other leaves of absence required by applicable Law or offered from
time to time under the personnel policies and practices of the Pluto Group.

“Pluto Master Trust” has the meaning set forth in Section 5.01(b).

“Pluto Non-U.S. Defined Benefit Plans” has the meaning set forth in
Section 5.02(a).

“Pluto Nonqualified Plans” means the plans identified in Annex A.

“Pluto Option Award” means an award of an option to purchase Pluto Shares
pursuant to a Pluto Stock Plan.

“Pluto Performance Share Award” means an award to receive Pluto Shares that is
subject to corporate performance criteria, issued pursuant to a Pluto Stock
Plan.

“Pluto Plans” means the Plans established, sponsored or maintained by any member
of the Pluto Group but excluding any Spinco Plans.

“Pluto Portfolio Performance Share Award” means an award to receive Pluto Shares
that is subject to corporate performance criteria related to Pluto’s long-term
product portfolio during a five (5)-year period, issued pursuant to a Pluto
Stock Plan.

“Pluto RSU Award” means an award representing a contractual right to receive
Pluto Shares or the cash value thereof, which right is subject to transfer
restrictions or to employment and/or performance vesting conditions, issued
pursuant to a Pluto Stock Plan.

“Pluto Service Provider” means a Pluto Employee or Pluto Independent Contractor.

“Pluto Share” means a share of Pluto Common Stock.

“Pluto Stock Plan” means the Pluto Inc. 2019 Stock Plan, Pluto Inc. 2014 Stock
Plan, Pluto Inc. 2004 Stock Plan and any other plan, program or arrangement,
pursuant to which employees and other service providers hold Pluto Option
Awards, Pluto RSU Awards, Pluto TSRU Awards, Pluto Performance Share Awards,
Pluto Portfolio Performance Share Awards or other Pluto equity incentives.

“Pluto TSRU Award” means an award of total shareholder return units with respect
to Pluto Shares granted pursuant to a Pluto Stock Plan that is settled based on
the change in the stock price of Pluto Shares over the applicable settlement
period, as well as accrued dividend equivalents, subject to certain
restrictions.

“Puerto Rico DB Plans” has the meaning set forth in Section 5.01(b).

“Puerto Rico Health Plan” means the Spinco Puerto Rico Health and Welfare Plan.

“Puerto Rico Retiree Medical Plan” means the Pluto Puerto Rico Retiree Medical
and Dental Plan.

 

-5-



--------------------------------------------------------------------------------

“Puerto Rico Savings Plan” means the Pluto Puerto Rico Savings Plan for
Employees Resident in Puerto Rico.

“QDRO” means a domestic relations order that qualifies under Section 414(p) of
the Code and Section 206(d) of ERISA and that creates or recognizes an alternate
payee’s right to, or assigns to an alternate payee, all or a portion of the
benefits payable to a participant under a plan qualified under Section 401(a) of
the Code.

“Quarterly Asset” has the meaning set forth in Section 5.01(b)(iii).

“Quarterly Asset Transfer Amount” has the meaning set forth in
Section 5.01(b)(iii).

“Quarterly Valuation Date” has the meaning set forth in Section 5.01(b)(iii).

“Requesting Party” has the meaning set forth in Section 14.05.

“Savings Plan” means, when immediately preceded by “Pluto,” the Pluto Savings
Plan, a defined contribution plan, and, when immediately preceded by “Spinco,”
the defined contribution plan funded by a trust that is qualified under
Section 401(a) of the Code and exempt from taxation under Section 501(a)(1) of
the Code, to be established, sponsored or maintained by Spinco pursuant to
Section 6.01(c).

“Service Provider” means a Pluto Service Provider or Spinco Service Provider.

“Separation” has the meaning set forth in the Recitals.

“Separation Agreement” has the meaning set forth in the Recitals.

“Share Sale Effective Time” has the meaning set forth in the Business
Combination Agreement.

“Spinco” has the meaning set forth in the Preamble.

“Spinco Delayed Employment Period” has the meaning set forth in Section 4.01(d).

“Spinco Delayed Transfer Employee” has the meaning set forth in Section 4.01(d).

“Spinco Delayed Transfer Employee Transfer Date” has the meaning set forth in
Section 4.01(d).

“Spinco Employee” has the meaning set forth in Section 4.01(a).

“Spinco Flexible Benefits Plan” means the Spinco Dependent Care Spending Account
Plan to be established, sponsored or maintained by Spinco to accept a spin-off
of the flexible spending reimbursement accounts of Spinco Employees under the
Pluto Dependent Care Flexible Benefits Plan in accordance with Section 8.04.

“Spinco Fringe Benefits” means any fringe benefits, plans, programs and
arrangements sponsored or maintained or to be established, sponsored or
maintained by the Spinco Group.

 

-6-



--------------------------------------------------------------------------------

“Spinco Independent Contractors” has the meaning set forth in Section 4.02.

“Spinco Individual Agreement” means any individual (a) employment contract or
offer letter, (b) retention, severance or change in control agreement,
(c) expatriate (including any international assignee) contract or agreement
(including agreements and obligations regarding repatriation, relocation or
equalization of Taxes and living standards in the host country) or (d) other
agreement containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) between a member of the Pluto
Group or Spinco Group and (i) a Spinco Employee or (ii) Former Spinco Employee,
as in effect immediately prior to the Distribution Date.

“Spinco Long-Term Disability Plans” means the long-term disability plans
sponsored or maintained or to be established, sponsored or maintained by the
Spinco Group.

“Spinco Make-Whole Award” has the meaning set forth in Section 11.02(b).

“Spinco Master Trust” has the meaning set forth in Section 5.01(b).

“Spinco Non-U.S. Defined Benefit Plans” has the meaning set forth in
Section 5.02(a).

“Spinco Plans” means the Plans sponsored or maintained by Spinco or to be
established, sponsored or maintained by any member of the Spinco Group as of or
after the Distribution Time.

“Spinco Retiree Medical Plan” has the meaning set forth in Section 9.01.

“Spinco Savings Plan” has the meaning set forth in Section 6.01(c).

“Spinco Service Provider” means a Spinco Employee or Spinco Independent
Contractor.

“Spinco Short-Term Disability Plans” means the short-term disability plans
sponsored or maintained or to be established, sponsored or maintained by the
Spinco Group.

“Spinco Stock Plan” means the Spinco Stock Plan established by Spinco as of the
Distribution Time pursuant to Section 11.01.

“Transferred Account Balances” has the meaning set forth in Section 8.04.

“Transferred Defined Benefit Plan Participants” has the meaning set forth in
Section 5.02(a).

“Transition Benefits” has the meaning set forth in Section 3.01(a).

“U.S. Retiree Medical Plan” means the Pluto Retiree Medical Plan providing for
medical and voluntary dental coverage.

“Utah Ordinary Share” has the meaning set forth in the Business Combination
Agreement.

 

-7-



--------------------------------------------------------------------------------

“WARN” has the meaning set forth in Section 4.07.

ARTICLE II

GLOBAL PROVISION; GENERAL ALLOCATION OF LIABILITIES

Section 2.01 General Principles. All provisions herein shall be subject to the
requirements of all applicable Law and any collective bargaining, works council
or similar agreement or arrangement with any labor union, works council or other
labor representative (each, a “Labor Agreement”). Notwithstanding anything in
this Agreement to the contrary, if the terms of a Labor Agreement or applicable
Law require that any Assets or Liabilities be retained or assumed by, or
transferred to, a Party in a manner that is different than what is set forth in
this Agreement, such retention, assumption or transfer shall be made in
accordance with the terms of such Labor Agreement and applicable Law and shall
not be made as otherwise set forth in this Agreement; provided that, in such
case, the Parties shall take all necessary action to preserve the economic terms
of the allocation of Assets and Liabilities contemplated by this Agreement. The
provisions of this Agreement shall apply in respect of all jurisdictions
wherever situated; provided, however, that to the extent a Local Separation
Agreement addresses employment, the services of individual independent
contractors, compensation or benefit matters, the terms of such Local Separation
Agreement shall govern in respect of matters relating to Service Providers
employed or providing services in the applicable jurisdiction or Former Service
Providers previously employed or providing services in the applicable
jurisdiction; provided further that, unless otherwise agreed, such Local
Separation Agreement shall be consistent with the principles set forth herein.

Section 2.02 Acceptance and Assumption of Spinco Liabilities. Except as
otherwise provided by this Agreement, as of no later than immediately prior to
the Distribution Time, Spinco and the applicable Spinco Designees shall accept,
assume and agree faithfully to perform, discharge and fulfill all of the
following Liabilities in accordance with their respective terms (each of which
shall be considered a Spinco Liability), regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Distribution Time, regardless of where or
against whom such Liabilities are asserted or determined (including any
Liabilities arising out of Actions by Pluto’s or Spinco’s respective directors,
officers, Service Providers, Former Service Providers, agents, Subsidiaries or
Affiliates against any member of the Pluto Group or the Spinco Group) or whether
asserted or determined prior to the date hereof, and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud or misrepresentation by any member of the Pluto Group or the Spinco
Group, or any of their respective directors, officers, Service Providers, Former
Service Providers, agents, Subsidiaries or Affiliates:

(a) any and all wages, salaries, incentive compensation, equity compensation,
commissions, bonuses and any other compensation or benefits payable to or on
behalf of any Spinco Service Providers and Former Spinco Service Providers after
the Distribution Time, without regard to when such wages, salaries, incentive
compensation, equity compensation, commissions, bonuses or other compensation or
benefits are or may have been awarded or earned, including any and all
Liabilities with respect to Transition Benefits; provided that if, pursuant to
the NEB Agreement or other agreements between the Parties, the Spinco Group
bears any Liabilities with respect to Transition Benefits, the Spinco Group
shall not be required to provide duplicative reimbursement of, or otherwise
compensate the Pluto Group for, such Liabilities;

 

-8-



--------------------------------------------------------------------------------

(b) any and all Liabilities arising out of, relating to or resulting from the
employment, service, termination of employment or termination of service of all
Spinco Service Providers and Former Spinco Service Providers and their
respective dependents and beneficiaries, other than any Liabilities expressly
assumed or retained by Pluto under the Separation Agreement or any Ancillary
Agreement;

(c) any and all Liabilities whatsoever with respect to Actions under a Spinco
Plan; and

(d) any and all Liabilities expressly assumed or retained by any member of the
Spinco Group pursuant to this Agreement.

Section 2.03 Acceptance and Assumption of Pluto Liabilities. Except as otherwise
provided by this Agreement, as of no later than immediately prior to the
Distribution Time, Pluto and certain members of the Pluto Group designated by
Pluto shall accept, assume and agree faithfully to perform, discharge and
fulfill all of the following Liabilities in accordance with their respective
terms (each of which shall be considered a Pluto Liability), regardless of when
or where such Liabilities arose or arise, or whether the facts on which they are
based occurred prior to or subsequent to the Distribution Time, regardless of
where or against whom such Liabilities are asserted or determined (including any
Liabilities arising out of Actions by Pluto’s or Spinco’s respective directors,
officers, Service Providers, Former Service Providers, agents, Subsidiaries or
Affiliates against any member of the Pluto Group or the Spinco Group) or whether
asserted or determined prior to the date hereof, and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud or misrepresentation by any member of the Pluto Group or the Spinco
Group, or any of their respective directors, officers, Service Providers, Former
Service Providers, agents, Subsidiaries or Affiliates:

(a) any and all wages, salaries, incentive compensation, equity compensation,
commissions, bonuses and any other compensation or benefits payable to or on
behalf of any Pluto Service Providers and Former Pluto Service Providers after
the Distribution Time, without regard to when such wages, salaries, incentive
compensation, equity compensation, commissions, bonuses or other compensation or
benefits are or may have been awarded or earned;

(b) any and all Liabilities arising out of, relating to or resulting from the
employment, service, termination of employment or termination of service of all
Pluto Service Providers and Former Pluto Service Providers and their respective
dependents and beneficiaries, other than any Liabilities expressly assumed or
retained by Spinco under the Separation Agreement or any Ancillary Agreement;

(c) any and all Liabilities whatsoever with respect to Actions under a Pluto
Plan;

 

-9-



--------------------------------------------------------------------------------

(d) all Liabilities arising out of, relating to or resulting from the transfer
of Spinco Employees from the Pluto Group to the Spinco Group that arise in
respect of any applicable notice and/or severance obligations, obligations to
transfer or obligations to notify and/or consult in compliance with a Labor
Agreement or applicable Law, in each case, solely with respect to transfers
contemplated by the Internal Reorganization Plan, other than (i) any Liabilities
arising in connection with the Spinco Group’s noncompliance with applicable Law,
the Separation Agreement or any Ancillary Agreement, any Labor Agreement, any
Plan or any Spinco Individual Agreement, in each case, following the
Distribution Date or relating to an action or inaction of Utah or its Affiliates
before, on or after the Distribution Date, or (ii) any Liabilities that are
otherwise allocated to Spinco under the Separation Agreement or any Ancillary
Agreement; and

(e) any and all Liabilities expressly assumed or retained by any member of the
Pluto Group pursuant to this Agreement.

Section 2.04 Unaddressed Liabilities. To the extent that this Agreement does not
address particular Liabilities whether under a Plan or otherwise and the Parties
later determine that they should be allocated in connection with the
Distribution, the Parties shall agree in good faith on the allocation, taking
into account the handling of comparable Liabilities under this Agreement.

ARTICLE III

GENERAL PLAN MATTERS

Section 3.01 Pluto Plans.

(a) Participation in Pluto Plans. Except as otherwise set forth herein or as set
forth on Exhibit 3.01(a) with respect to certain transition benefits for certain
Spinco Employees and Former Spinco Employees, as applicable (the “Transition
Benefits”), effective as of the Distribution Date, (i) all Spinco Employees and
Former Spinco Employees shall cease actively participating in, or accruing
benefits in respect of, the Pluto Plans and (ii) Spinco and each member of the
Spinco Group, to the extent applicable, shall cease to be a Participating
Company in any Pluto Plan.

(b) Spinco’s Obligations Regarding Pluto Plans. With respect to any Pluto Plan
that provides benefits to a Spinco Employee or Former Spinco Employee following
the Distribution Time, the Spinco Group shall cooperate with the Pluto Group on
a timely basis to assist with the Pluto Group’s administration of such Plans,
including with respect to: (i) assisting in the administration of claims, to the
extent requested by the claims administrator of such Pluto Plan;
(ii) cooperating fully with the Pluto Plan auditors; (iii) providing payroll
processing support; (iv) certifying the qualification of and administering
QDROs; (v) preserving the confidentiality of all financial arrangements the
Pluto Group has or may have with any entity or individual with which the Pluto
Group has entered into an agreement relating to the administration of such Pluto
Plan; and (vi) preserving the confidentiality of participant Information to the
extent not specified otherwise in this Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) Reporting and Disclosing Communications to Participants. Subject to any
limitations imposed by applicable Law, the Spinco Group shall provide to the
Pluto Group all Information required by the Pluto Group to facilitate
communications related to the Pluto Plans. If requested by Pluto, the Spinco
Group shall take, or cause to be taken, all actions necessary or appropriate to
facilitate the timely distribution of all communications and materials related
to the Pluto Plans to participating Spinco Employees or Former Spinco Employees;
provided that such communications shall be subject to the review of Spinco or
the applicable member of the Spinco Group.

(d) Pluto Under No Obligation to Maintain Pluto Plans. Nothing in this Agreement
shall preclude the Pluto Group, at any time, from amending, merging, modifying,
terminating, eliminating, reducing or otherwise altering in any respect any
Pluto Plan, any benefit under any Pluto Plan or any trust, insurance policy or
funding vehicle related to any Pluto Plan.

Section 3.02 Spinco Plans.

(a) Establishment of Spinco Plans. Effective as of the Distribution Date (or
with respect to Transition Benefits for certain Spinco Employees and Former
Spinco Employees, as applicable, effective as of the dates indicated on Exhibit
3.01(a)), Spinco, or another member of the Spinco Group, shall adopt or
designate Spinco Health and Welfare Plans, Spinco Fringe Benefits, a Spinco Life
Insurance Plan, a Spinco Long-Term Disability Plan, a Spinco Short-Term
Disability Plan, a Spinco Flexible Benefits Plan, a Spinco Savings Plan, a
Spinco Retiree Medical Plan, Spinco Non-U.S. Defined Benefit Plans and such
other Spinco Plans as may be determined to be appropriate by the Parties, which
Spinco Plans shall generally correspond to the Pluto Plans in which Spinco
Employees and Former Spinco Employees participated immediately prior to the
Distribution Date. Without limiting the generality of the foregoing, such
designated Spinco Plans may be the plans sponsored or maintained by Utah or its
Affiliates.

(b) Cooperation in Establishment of Spinco Plans. Prior to the Distribution
Date, the Pluto Group and the Spinco Group shall cooperate to establish Spinco
Plans and the related insurance contracts, third-party service provider
agreements and other related agreements and arrangements.

(c) Spinco Under No Obligation to Maintain Plans. From and after the
Distribution Time, the Spinco Group shall retain all of the Spinco Plans,
including all related Liabilities and Assets, and any related trusts and other
funding vehicles and insurance contracts of any such plans other than as
specifically provided in this Agreement; provided, however, that the applicable
member of the Spinco Group may make such changes, modifications or amendments to
such Spinco Plan as may be required by applicable Law or to reflect the
Separation Agreement, including limiting participation in any such Spinco Plan
to Spinco Employees or Former Spinco Employees who participated in the
corresponding Pluto Plan immediately prior to the Distribution Time. Except as
otherwise specified in this Agreement or the Business Combination Agreement,
Spinco or any member of the Spinco Group may, at any time after the Distribution
Date, amend, merge, modify, terminate, eliminate, reduce or otherwise alter in
any respect any Spinco Plan, any benefit under any Spinco Plan or any trust,
insurance contract or funding vehicle related to any Spinco Plan.

 

-11-



--------------------------------------------------------------------------------

(d) Transfers of Plan Assets. Except as expressly provided in this Agreement,
nothing in this Agreement shall require Pluto or any member of the Pluto Group
to transfer to the Spinco Group any Assets of any member of the Pluto Group or
any Pluto Plan.

Section 3.03 Terms of Participation in Spinco Plans.

(a) No Duplication or Acceleration of Benefits. In no event shall the Spinco
Plans provide benefits that are duplicative of the benefits provided under the
Pluto Plans for the same period of service. Pluto and Spinco shall agree on
methods and procedures, including amending the respective Plan documents, to
prevent Spinco Employees and Former Spinco Employees from receiving duplicate
benefits from the Pluto Plans and Spinco Plans. Furthermore, unless expressly
provided for in this Agreement, the Separation Agreement or in any Ancillary
Agreement or required by applicable Law, no provision in this Agreement shall be
construed to create any right to accelerate vesting distributions or
entitlements under any Plan sponsored or maintained by a member of the Pluto
Group or member of the Spinco Group on the part of any Service Provider or
Former Service Provider.

(b) Service Credit. For all purposes under the Spinco Plans, the Spinco Group
shall credit all service of each Spinco Employee and Former Spinco Employee with
Pluto or any of its Subsidiaries or their respective predecessor entities at or
before the Distribution Time, to the same extent that such service was credited
under the corresponding Pluto Plans prior to the Distribution Time. The
service-crediting provisions shall be subject to any respectively applicable
“service bridging,” “break in service,” “employment date” or “eligibility date”
rules under the Spinco Plans and the corresponding Pluto Plans.

(c) Beneficiaries. References to Pluto Employees, Former Pluto Employees, Spinco
Employees, Former Spinco Employees, and current and former non-employee
directors of either Pluto or Spinco shall be deemed to refer to their
beneficiaries, dependents, survivors and alternate payees, as applicable.

Section 3.04 Plans Not Required to Be Adopted. With respect to any Plan not
addressed in this Agreement, the Parties shall agree in good faith on the
treatment of such Plan, taking into account the handling of any comparable Plan
under this Agreement.

ARTICLE IV

EMPLOYMENT MATTERS FOR SPINCO EMPLOYEES

Section 4.01 Transfer of Employees.

(a) Assignment and Transfer of Employees Generally. Except as otherwise provided
in this Section 4.01, effective as of no later than the Distribution Date, the
applicable member of the Pluto Group shall have taken such actions as are
necessary to ensure that each Spinco Employee is employed by a member of the
Spinco Group no later than as of the Distribution Date. For purposes of this
Agreement, “Spinco Employee” means each employee of any member of the Pluto
Group or the Spinco Group who (A) is employed as of the Distribution Date,
(B) is exclusively or primarily engaged in the Spinco Business (in each case,
including any such individual who is not actively working as of the Distribution
Date as a result of an illness,

 

-12-



--------------------------------------------------------------------------------

injury or leave of absence approved by the Pluto Human Resources department or
otherwise taken in accordance with applicable Law (but not including any
individual on long-term disability)) and (C) is listed on the census of
employees of the Spinco Business as of June 13, 2019, as provided to Utah prior
to the date of the Separation Agreement (or is hired or transferred into the
Spinco Business to replace any such employee whose employment terminates prior
to the Distribution Date), or is one of up to 500 additional employees
consistent with the needs and objectives of the Spinco Business and consistent
with financial projections shared with Utah and ratings agencies in connection
the Transactions. At Utah’s request, Spinco shall provide updated census
information, but in no event more frequently than on a monthly basis. Except as
otherwise provided in this Section 4.01, effective as of no later than the
Distribution Date, the applicable member of the Pluto Group shall have taken
such actions as are necessary to ensure that each Pluto Employee is employed by
a member of the Pluto Group no later than as of the Distribution Date. For
purposes of this Agreement, “Pluto Employee” means each employee of any member
of the Pluto Group or the Spinco Group who is employed as of the Distribution
Date (including any such individual who is not actively working as of the
Distribution Date as a result of an illness, injury or leave of absence approved
by the Pluto Human Resources department or otherwise taken in accordance with
applicable Law), including any employee of any member of the Pluto Group or any
member of the Spinco Group who is on long-term disability as of the Distribution
Date, other than the Spinco Employees and the Former Spinco Employees. Each of
the Parties agrees to execute, and to seek to have the applicable Employees
execute, such documentation, if any, as may be necessary to reflect such
assignment and/or transfer.

(b) Spinco Employees to Receive Offers. For any jurisdiction in which there is a
Spinco Employee but there will not be a member of the Spinco Group to employ
such Spinco Employee until immediately following the Share Sale Effective Time
or the Asset Sale Effective Time (as applicable), Spinco shall or shall cause a
member of the Spinco Group to make a written offer of employment to such Spinco
Employee at least fifteen (15) Business Days prior to the Distribution Date (or
earlier, if required by applicable Law), which offer shall provide
(i) compensation and benefits on terms that are consistent with Section 8.18 of
the Business Combination Agreement, (ii) that the Spinco Employee’s employment
with the Spinco Group shall commence immediately following the Share Sale
Effective Time or the Asset Sale Effective Time (as applicable) and (iii) other
terms that satisfy all requirements of applicable Law and are sufficient to
avoid triggering redundancy, severance, termination or similar entitlements as a
result of the transfer of employment from the Pluto Group to the Spinco Group.

(c) Employees with Work Visas or Permits; License To Do Business.
Notwithstanding anything to the contrary in this Section 4.01, a Spinco Employee
who, on the Distribution Date, is employed pursuant to a work or training visa
or permit that authorizes employment only by a member of the Pluto Group shall
remain employed by such member of the Pluto Group following the Distribution
Date until the visa or permit is amended or a new visa or permit is granted to
authorize employment by a member of the Spinco Group. Any such Spinco Employee
shall be treated as a Spinco Delayed Transfer Employee for purposes of this
Agreement.

 

-13-



--------------------------------------------------------------------------------

(d) Spinco Delayed Transfer Employees. Notwithstanding the foregoing, in the
case of a Spinco Employee who is not employed by a member of the Spinco Group as
of immediately prior to the Distribution Date and whose employment cannot
commence with, or be transferred to, the Spinco Group pursuant to
Section 4.01(b) or whose transfer of employment to the Spinco Group is otherwise
delayed (a “Spinco Delayed Transfer Employee”), the Parties shall cooperate in
good faith to cause such Spinco Delayed Transfer Employee to provide services to
the Spinco Group while remaining employed by the Pluto Group until such time as
such Spinco Delayed Transfer Employee’s employment can be transferred to the
Spinco Group or otherwise terminates with the Pluto Group. The Parties shall
cooperate in good faith to cause each Spinco Delayed Transfer Employee to
commence employment with a member of the Spinco Group as soon as reasonably
practicable following the Distribution Date as permitted by applicable Law in
such a manner that, to the maximum extent practical, does not trigger the right
of such Spinco Employee to redundancy, severance, termination or similar pay and
is otherwise consistent with the terms and conditions of this Agreement,
Section 8.18 of the Business Combination Agreement and applicable Law or Labor
Agreement. In respect of the Spinco Delayed Transfer Employees, unless otherwise
specified, references to “Distribution Date” and “Distribution Time” in this
Agreement shall be treated as references to the first date and time at which the
applicable Spinco Delayed Transfer Employee’s employment commences with or
transfers to a member of the Spinco Group (the “Spinco Delayed Transfer Employee
Transfer Date”). Notwithstanding the delayed transfer of a Spinco Delayed
Transfer Employee, from and after the Distribution Date or, if earlier, the date
of the applicable Spinco Delayed Transfer Employee’s termination of employment
(the “Spinco Delayed Employment Period”), any Liability related to a Spinco
Delayed Transfer Employee in respect of the Spinco Delayed Employment Period
(including with respect to compensation and benefits paid by Pluto) shall be
considered a Spinco Liability; provided that, during such period, the Spinco
Group shall receive the benefit of such Spinco Delayed Transfer Employee’s
services; provided further, that if, pursuant to the NEB Agreement or other
agreements between the Parties, the Spinco Group bears any Liabilities
contemplated by this Section 4.01(d), the Spinco Group shall not be required to
provide duplicative reimbursement of, or otherwise compensate the Pluto Group
for, such Liabilities under this Section 4.01(d).

(e) Pluto Delayed Transfer Employees. Notwithstanding the foregoing, in the case
of a Pluto Employee who is not employed by a member of the Pluto Group as of
immediately prior to the Distribution Date or whose transfer of employment to
the Pluto Group is otherwise delayed (a “Pluto Delayed Transfer Employee”), the
Parties shall cooperate in good faith to cause such Pluto Delayed Transfer
Employee to provide services to the Pluto Group while remaining employed by the
Spinco Group until such time as such Pluto Delayed Transfer Employee’s
employment can be transferred to the Pluto Group or otherwise terminates with
the Spinco Group. The Parties shall cooperate in good faith to cause each Pluto
Delayed Transfer Employee to commence employment with a member of the Pluto
Group as soon as reasonably practicable following the Distribution Date as
permitted by applicable Law in such a manner that, to the maximum extent
practical, does not trigger the right of such Pluto Employee to redundancy,
severance, termination or similar pay and is otherwise consistent with the terms
and conditions of this Agreement and applicable Law or Labor Agreement.
Notwithstanding the delayed transfer of a Pluto Delayed Transfer Employee, from
and after the Distribution Date or, if earlier, the date of the applicable Pluto
Delayed Transfer Employee’s termination of employment (the “Pluto Delayed
Employment Period”), any Liability related to a Pluto Delayed Transfer Employee
in respect of the Pluto Delayed Employment Period (including with respect to
compensation and benefits paid by Spinco) shall be considered a Pluto Liability;
provided

 

-14-



--------------------------------------------------------------------------------

that, during such period, the Pluto Group shall receive the benefit of such
Pluto Delayed Transfer Employee’s services; provided further, that if, pursuant
to the NEB Agreement or other agreements between the Parties, the Pluto Group
bears any Liabilities contemplated by this Section 4.01(e), the Pluto Group
shall not be required to provide duplicative reimbursement of, or otherwise
compensate the Spinco Group for, such Liabilities under this Section 4.01(e).

Section 4.02 Assignment and Transfer of Independent Contractors. Effective as of
no later than the Distribution Date, (a) the applicable member of the Pluto
Group shall have taken such actions as are necessary to ensure that the contract
of services of each individual who is an independent contractor of any member of
the Pluto Group or the Spinco Group who is actively providing services
immediately prior to the Distribution Date and is exclusively or primarily
engaged in the Spinco Business (collectively, the “Spinco Independent
Contractors”) is transferred to a member of the Spinco Group no later than as of
the Distribution Date and (b) the applicable member of the Pluto Group shall
have taken such actions as are necessary to ensure that the contract of services
of each individual who is an independent contractor of any member of the Pluto
Group or the Spinco Group other than the Spinco Independent Contractors
(collectively, the “Pluto Independent Contractors”) is transferred to a member
of the Pluto Group no later than as of the Distribution Date, in each case, to
the extent permitted by the applicable contract of services and subject to the
consent of the applicable independent contractor to the extent required. Each of
the Parties agrees to execute, and to seek to have the applicable independent
contractors execute, such documentation, if any, as may be necessary to reflect
such assignment and/or transfer.

Section 4.03 At-Will Status. Nothing in this Agreement shall change the
employment status of any Employee from “at-will,” to the extent that such
Employee is an “at-will” employee under applicable Law.

Section 4.04 Severance. The Parties acknowledge and agree that the Separation,
the Distribution and the assignment, transfer or continuation of the employment
of Employees as contemplated by this Article IV shall not be deemed an
involuntary termination of employment or a termination of services entitling any
Spinco Service Provider or Pluto Service Provider to redundancy, termination,
severance or similar payments or benefits.

Section 4.05 Individual Agreements.

(a) Assignment by Pluto or Spinco. (i) Pluto shall assign, or cause an
applicable member of the Pluto Group to assign, to Spinco or another member of
the Spinco Group, as designated by Spinco, all Spinco Individual Agreements,
with such assignment to be effective as of no later than the Distribution Date
and (ii) Spinco shall assign, or cause an applicable member of the Spinco Group
to assign, to Pluto or another member of the Pluto Group, as designated by
Pluto, all Pluto Individual Agreements, with such assignment to be effective as
of no later than the Distribution Date; provided, however, that to the extent
that assignment of any such Spinco Individual Agreement or Pluto Individual
Agreement is not permitted by the terms of such agreement or by applicable Law,
effective as of the Distribution Date, each member of the Spinco Group (in the
case of each Spinco Individual Agreement) or the Pluto Group (in the case of
each Pluto Individual Agreement) shall be considered to be a successor to each
member of the Spinco Group or Pluto Group, as applicable, for purposes of, and a
third-party beneficiary with

 

-15-



--------------------------------------------------------------------------------

respect to, such agreement, such that each member of the Spinco Group or Pluto
Group, as applicable, shall enjoy all of the rights and benefits under such
agreement (including rights and benefits as a third-party beneficiary), with
respect to the business operations of the Spinco Group or Pluto Group, as
applicable; provided further that in no event shall (A) Pluto be permitted to
enforce any Spinco Individual Agreement (including any agreement containing
non-competition or non-solicitation covenants) against a Spinco Employee for
action taken in such individual’s capacity as a Spinco Employee other than on
behalf of the Spinco Group as requested by the Spinco Group in its capacity as a
third-party beneficiary or (B) Spinco be permitted to enforce any Pluto
Individual Agreement (including any agreement containing non-competition or
non-solicitation covenants) against a Pluto Employee for action taken in such
individual’s capacity as a Pluto Employee other than on behalf of the Pluto
Group as requested by the Pluto Group in its capacity as a third-party
beneficiary.

(b) Assumption by Spinco and Pluto. Effective as of no later than the
Distribution Date, Spinco shall assume and honor any Spinco Individual Agreement
and Pluto shall assume and honor any Pluto Individual Agreement.

Section 4.06 Consultation with Labor Representatives; Labor Agreements. The
Parties shall cooperate to inform and consult with any labor union, works
council or other labor representative regarding the Transactions to the extent
required by Law or a Labor Agreement. No later than as of immediately before the
Distribution Time, Spinco, or another member of the Spinco Group, shall take or
cause to be taken all actions that are necessary (if any) for Spinco or another
member of the Spinco Group to (a) assume any Labor Agreements in effect with
respect to Spinco Employees and Former Spinco Employees (excluding any Pluto
Employees or Former Pluto Employees to the extent applicable) and (b) unless
otherwise provided in this Agreement, assume and honor any obligations of the
Pluto Group under any Labor Agreements as such obligations relate to Spinco
Employees and Former Spinco Employees. No later than as of immediately before
the Distribution Time, Pluto, or another member of the Pluto Group, shall take
or cause to be taken all actions that are necessary (if any) for Pluto or
another member of the Pluto Group to (a) assume any Labor Agreements in effect
with respect to Pluto Employees and Former Pluto Employees (excluding any Spinco
Employees or Former Spinco Employees to the extent applicable) and (b) assume
and honor any obligations of the Spinco Group under any Labor Agreements as such
obligations relate to Pluto Employees and Former Pluto Employees. Following the
Distribution Time, (a) the Spinco Group shall indemnify and hold harmless the
Pluto Indemnitees against any Liabilities assumed by any member of the Spinco
Group pursuant to this Section 4.06 and (b) the Pluto Group shall indemnify and
hold harmless the Spinco Indemnitees against any Liabilities assumed by any
member of the Pluto Group pursuant to this Section 4.06.

Section 4.07 WARN Act and Other Notices. The Spinco Group shall provide any
required notice under the Worker Adjustment and Retraining Notification Act and
any similar foreign, state, local or other applicable Law (collectively, “WARN”)
and otherwise comply with any such requirement with respect to any “plant
closing” or “mass layoff” (as defined in WARN) or similar event, in each case,
occurring after the Distribution Time and affecting Spinco Employees. The Spinco
Group shall indemnify and hold harmless the Pluto Indemnitees against any such
Liabilities relating to WARN with respect to any events occurring after the
Distribution Time, in accordance with Article IV of the Separation Agreement.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

DEFINED BENEFIT PLANS

Section 5.01 U.S. Defined Benefit Plans.

(a) Pluto Consolidated Pension Plan. As of the Distribution Time, the Pluto
Group shall retain, and no member of the Spinco Group shall assume or retain
sponsorship of, or any Assets or Liabilities with respect to, the Pluto
Consolidated Pension Plan.

(b) Puerto Rico Defined Benefit Plans. The Pluto Group and the Spinco Group
shall merge the Searle-Monsanto Puerto Rico Employees’ Retirement Plan and the
Pluto Consolidated Pension Plan for Employees Resident in Puerto Rico (the
“Puerto Rico DB Plans”) prior to the Distribution Date. As of the Distribution
Time, the Spinco Group shall retain, and no member of the Pluto Group shall
assume or retain sponsorship of, or any Liabilities with respect to, the Puerto
Rico DB Plans; provided, however, except as provided in this Section 5.01(b),
the Pluto Group shall retain all Assets relating to the Puerto Rico DB Plans in
a master trust that holds the Assets attributable to the Puerto Rico DB Plans
(which trust shall be retained by the Pluto Group) from and following the
Distribution Time (the “Pluto Master Trust”). In lieu of transferring the Assets
attributable to the Puerto Rico DB Plans to a trust designated by Spinco (the
“Spinco Master Trust”) in kind, the Pluto Group shall transfer cash payments
from the Pluto Master Trust to the Spinco Master Trust equal to the value of the
Assets attributable to the Puerto Rico DB Plans on the following schedule:

(i) Assets Valued on a Daily Basis. The pro rata share of the Puerto Rico DB
Plans’ interest in the Assets held by the Pluto Master Trust with a readily
ascertainable fair market value and that are valued on a daily basis shall be
valued as of the close of the market (regular hours) on the last trading day
immediately prior to the Distribution and such value shall be transferred to the
Spinco Master Trust in cash on the Distribution Date.

(ii) Assets Valued on a Monthly Basis. The pro rata share of the Puerto Rico DB
Plans’ interest in the Assets held by the Pluto Master Trust that are valued on
a monthly basis (the “Monthly Assets”) shall be valued as of the last day of the
month coincident with or immediately prior to the Distribution (such date, the
“Monthly Valuation Date” and such amount, the “Monthly Asset Transfer Amount”)
and shall be transferred to the Spinco Master Trust in cash on the Distribution
Date plus simple interest (using the one month treasury rate in effect on the
Distribution Date) on such amount from the date immediately following such
Monthly Valuation Date through the date immediately preceding the Distribution
Date; provided, however, if the valuation for the Monthly Valuation Date for the
Monthly Assets has not been received by Pfizer (or its authorized agent managing
such Assets) prior to the Distribution Date, then such transfer shall be in two
tranches as follows:

 

-17-



--------------------------------------------------------------------------------

  A.

The first tranche shall transfer on the Distribution Date and shall equal 80% of
the pro rata share of the Puerto Rico DB Plans’ interest in the Monthly Assets,
valued as of the last day of the month for which such valuation is available
(the “Initial Monthly Transfer Amount”) plus simple interest (using the one
month treasury rate in effect on the Distribution Date) on such amount from the
date immediately following such Monthly Valuation Date through the date
immediately preceding the Distribution Date.

 

  B.

The second tranche shall transfer as soon as practicable following the receipt
by Pfizer (or any authorized agent managing such Assets) of the valuations for
the Monthly Valuation Date and shall equal the Monthly Asset Transfer Amount
minus the Initial Monthly Transfer Amount, along with simple interest (using the
one month treasury rate in effect on the Distribution Date) on such difference
from the date immediately following the Monthly Valuation Date through the date
immediately preceding the date of transfer.

 

  C.

If the Initial Monthly Transfer Amount exceeds the Monthly Asset Transfer
Amount, the Spinco Master Trust will transfer back to the Pfizer Master Trust
such excess plus simple interest (using the one month treasury rate in effect on
the Distribution Date) from the date immediately following the Monthly Valuation
Date through the date immediately preceding the date of such transfer.

(iii) Assets Valued on a Quarterly Basis. The pro rata share of the Puerto Rico
DB Plans’ interest in each Asset held by the Pluto Master Trust that is valued
on a Quarterly Basis (the “Quarterly Asset”) shall be valued as of the last day
of the quarter for which a valuation is published or available to Pfizer (or any
authorized agent managing such Assets) for such Asset (the “Quarterly Valuation
Date”) and shall be transferred to the Spinco Master Trust in cash (the
“Quarterly Asset Transfer Amount”) on the Distribution Date along with imputed
earnings on the Quarterly Asset Transfer Amount from the date immediately
following such Quarterly Valuation Date through the date immediately preceding
the date of transfer. Such imputed earnings shall be calculated based on the
investment class of such Asset (private real estate, private equity, venture
capital or private debt investment) and the historical rate of return on all
Assets in such investment class in the Pfizer Master Trust over the 10 year
period ending on the most recent month-end for which such returns are available
for each Asset in such class prior to the Distribution Date.

The amount transferred from the Pluto Master Trust to the Spinco Master Trust
shall be adjusted to take into account any benefit payments made from the Pluto
Master Trust attributable to the Puerto Rico DB Plans after the Distribution
Date but prior to the date of transfer. Notwithstanding anything to the contrary
in the Separation Agreement, Pluto and Spinco agree that the Assets described in
this Section 5.01(b) (i) are the subject matter of this Agreement and not the
Separation Agreement and (ii) shall not be included in the Spinco Cash Balance
or the calculation of the Spinco Cash Balance pursuant to the Separation
Agreement.

 

-18-



--------------------------------------------------------------------------------

(c) As soon as reasonably practicable following any cash transfers made pursuant
to this Section 5.01, the Pluto Group shall deliver to the Spinco Group copies
of the relevant valuation reports used by the Pluto Group to make the
determinations required by this Section 5.01(b) and any other supporting
information as may be reasonably requested by Spinco.                

Section 5.02 Non-U.S. Defined Benefit Plans.

(a) Establishment of Non-U.S. Defined Benefit Plans. Effective as of, or as soon
as practicable following, the Distribution Date, Spinco shall establish or
designate defined benefit pension or termination benefit plans or arrangements,
as applicable (collectively, the “Spinco Non-U.S. Defined Benefit Plans”), for
the benefit of the Spinco Employees and Former Spinco Employees who participate
in or accrue benefits pursuant to the Plans set forth on Exhibit 5.02(a) or any
other arrangement with respect to which a transfer of Assets or Liabilities is
required whether under a Plan or pursuant to applicable Law (collectively, the
“Pluto Non-U.S. Defined Benefit Plans,” and the Spinco Employees and Former
Spinco Employees who participate in or accrue benefits pursuant to the Pluto
Non-U.S. Defined Benefit Plans, the “Transferred Defined Benefit Plan
Participants”). Each Spinco Non-U.S. Defined Benefit Plan shall provide, upon
the transfer of Assets referred to below (or, if there is no transfer of Assets
with respect to a particular Plan because the Plan is not funded, or is funded
through a funding vehicle that is not owned by the Pluto Group as of the
Distribution Date), that the accrued benefits of the Transferred Defined Benefit
Participants under such Spinco Non-U.S. Defined Benefit Plan shall in no event
be less than their accrued benefits under the corresponding Pluto Non-U.S.
Defined Benefit Plan as of the Distribution Date (or in the case of Transition
Benefits under a Pluto Non-U.S. Defined Benefit Plan, the date benefits are no
longer accrued under such Pluto Non-U.S. Defined Benefit Plan). With respect to
any Pluto Non-U.S. Defined Benefit Plan that is funded through a funding vehicle
that is owned or controlled by the Pluto Group, Pluto shall cause to be
transferred from the trusts or other funding vehicles under such Pluto Non-U.S.
Defined Benefit Plan to the trusts or other funding vehicles under the
corresponding Spinco Non-U.S. Defined Benefit Plan Assets in the form of cash,
cash equivalents, marketable securities or insurance contracts (to the extent
allowable under the terms of such contracts and exclusively intended to cover
plan benefits), the value of which shall be equal to: (i) the actuarial present
value of projected benefits (that is, the “projected benefit obligation” as
defined in Topic 715 in the FASB’s Accounting Standards Codification, the “PBO”)
under such Pluto Non-U.S. Defined Benefit Plan as of the Distribution Date that
is attributable to the Transferred Defined Benefit Plan Participants, divided by
the PBO of all participants in such Pluto Non-U.S. Defined Benefit Plan as of
the Distribution Date, multiplied by the market value of the Assets of such
Pluto Non-U.S. Defined Benefit Plan at the Distribution Date; or (ii) such
greater amount as is required to transfer by the applicable Plan, applicable Law
or a Labor Agreement (such amounts, the “Non-U.S. Defined Benefit Plan Transfer
Amounts”).

(b) Non-U.S. Defined Benefit Plan Transfer Amounts. The transfer of the Non-U.S.
Defined Benefit Plan Transfer Amounts, and the assumption by Spinco and its
Affiliates of Liabilities with respect to or relating to the Transferred Defined
Benefit Plan Participants under the applicable Pluto Non-U.S. Defined Benefit
Plans, shall be subject to such consents, approvals and other requirements as
may apply under applicable Law. Spinco shall cause the corresponding Spinco
Non-U.S. Defined Benefit Plans to accept the Non-U.S. Defined Benefit Plan
Transfer Amounts. Actuarial determinations shall be made in accordance with
Section 5.02(e). If a Pluto Non-U.S. Defined Benefit Plan is not required to be
funded by applicable Law or is funded through a funding vehicle that is not
owned or controlled by the

 

-19-



--------------------------------------------------------------------------------

Pluto Group as of the Distribution Date, there shall be no transfer of Assets by
the Pluto Non-U.S. Defined Benefit Plan or by Pluto or its Affiliates.

(c) Adjustments to Plan Transfer Amounts. The Non-U.S. Defined Benefit Plan
Transfer Amounts, if any, from each Pluto Non-U.S. Defined Benefit Plan shall be
equitably adjusted to take into account benefit accrual for Transition Benefits
(including the related cost to the Pluto Group of providing such Transition
Benefits, which may reduce the Non-U.S. Defined Benefit Plan Transfer Amounts),
benefit payments made from the Pluto Non-U.S. Defined Benefit Plan to the
Transferred Defined Benefit Plan Participants after the Distribution Date but
prior to the date of transfer and for any investment returns, earnings and
losses on such amounts during such period. The Non-U.S. Defined Benefit Plan
Transfer Amounts, if any, shall be determined pursuant to Section 5.02(e).

(d) Assumption of Liabilities. At the times of the transfers of the Non-U.S.
Defined Benefit Plan Transfer Amounts (or if there is no transfer of Assets with
respect to a particular Plan because the Plan is not required to be funded under
applicable Law, or is funded through a funding vehicle that is not owned or
controlled by the Pluto Group as of the Distribution Date, from and after the
Distribution Date), the Transferred Defined Benefit Plan Participants shall
cease to be participants in the Pluto Non-U.S. Defined Benefit Plans (and for
the avoidance of doubt, shall have ceased benefit accrual prior to the
Distribution Date, other than benefit accrual for Transition Benefits under a
Pluto Non-U.S. Defined Benefit Plan, which shall cease no later than the date
specified on Exhibit 3.01(a) with respect to such plan), and Spinco and the
Spinco Non-U.S. Defined Benefit Plans shall assume all Liabilities under the
corresponding Pluto Non-U.S. Defined Benefit Plans in respect of the Transferred
Defined Benefit Plan Participants, and Pluto and its Affiliates and the
corresponding Pluto Non-U.S. Defined Benefit Plans shall be relieved of all such
Liabilities under the Pluto Non-U.S. Defined Benefit Plans to the Transferred
Defined Benefit Plan Participants.

(e) Actuarial Determinations. For purposes of this Section 5.02, actuarial
determinations shall be based upon the actuarial assumptions and methodologies
used in preparing the most recent audited financial statements of Pluto as of
the date of the determination (except that the assumptions concerning the
applicable discount rate and rate of compensation increases will be determined
as of the Distribution Date by Mercer but consistent with the manner in which
those assumptions were determined for the most recent audited financial
statements of Pluto) (the “Actuarial Assumptions”). Unless otherwise agreed by
the Parties, all actuarial determinations under this Agreement shall be made by
Mercer.

(f) Delayed Transfers. Notwithstanding the foregoing, the Parties may agree to
delay any transfer contemplated by this Section 5.02 to be effective as of a
date coincident with or as soon as practicable following the transfer of a
Spinco Delayed Transfer Employee to a member of the Spinco Group or a Delayed
Asset (or such other date as agreed by the Parties in the case of Ireland, Japan
and Switzerland), with the references to “Distribution Date” in this
Section 5.02 to be the effective date as agreed in writing by the Parties.

Section 5.03 Pension Plan for Japan. The provisions set forth in Section 5.02
shall apply with respect to the Pluto Japan Pension Plan, provided that the
reference to Transferred Defined Benefit Plan Participants shall include only
Spinco Employees (and not Former Spinco Employees).

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

DEFINED CONTRIBUTION PLANS

Section 6.01 U.S. Defined Contribution Plan.

(a) No Assumption of Defined Contribution Plan Liabilities of the Pluto Savings
Plan. As of the Distribution Date, the Pluto Group shall retain, and no member
of the Spinco Group shall assume or retain sponsorship of, or any Assets or
Liabilities with respect to, the Pluto Savings Plan, other than with respect to
the rollover of account balances described in Section 6.01(d) or any Liabilities
arising from noncompliance by any member of the Spinco Group with the provisions
of this Agreement.

(b) Pluto Savings Plan. Prior to the Distribution Date, Pluto or another member
of the Pluto Group shall amend the Pluto Savings Plan and if applicable, the
related trust agreement with The Northern Trust Company and take any other
action necessary to provide that: (i) Spinco Employees shall be one hundred
percent (100%) vested in their account balances under the Pluto Savings Plan as
of the Distribution Date; (ii) Spinco Employees shall be entitled to receive
Matching Contributions and Retirement Savings Contributions (as such terms are
defined in the Pluto Savings Plan) with respect to the portion of the plan year
ending immediately prior to the Distribution Time without regard to whether the
Distribution Time coincides with the end of a calendar quarter or any
requirement to be employed on the last day of the plan year; and (iii) three new
unitized Spinco Share funds shall be established under the Pluto Savings Plan
and related trust that will receive the Spinco Shares distributed in connection
with the Distribution and the appropriate authorized officer of Pluto shall be
further authorized and directed to amend the Pluto Savings Plan and related
trust in such manner as is determined necessary or appropriate to provide for
the operation, administration and termination of the Spinco Share funds and such
additional actions as may be required in connection with the Distribution and in
respect of other rights in respect of Spinco Shares under the Pluto Savings Plan
and related trust.

(c) Spinco Savings Plan. Spinco shall, or shall cause any member of the Spinco
Group, to establish or maintain a qualified defined contribution plan (the
“Spinco Savings Plan”), effective as of the Distribution Date. Spinco shall be
responsible for taking all necessary, reasonable and appropriate action to
establish, maintain and administer the Spinco Savings Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code, and as soon as reasonably
practicable following the Distribution Date, Spinco shall take all steps
reasonably necessary to obtain a favorable determination from the IRS or obtain
an opinion as to such qualification. Immediately prior to the Distribution Date,
Spinco Employees shall cease active participation in the Pluto Savings Plan, and
upon the Distribution Date, Spinco Employees shall be eligible to commence
participation in the Spinco Savings Plan. Any minimum age or service
requirements contained in the Spinco Savings Plan with respect to eligibility to
participate generally or eligibility to share in any employer contributions
under such plan shall be waived or deemed satisfied for Spinco Employees to the
extent waived or satisfied under the Pluto Savings Plan immediately prior to the
Distribution Date.

 

-21-



--------------------------------------------------------------------------------

(d) Rollover of Account Balances. As soon as practicable after the Distribution
Date, Pluto and Spinco shall take any and all actions as may be required to
permit each Spinco Employee to elect to make rollover contributions of “eligible
rollover distributions” (within the meaning of Section 402(c)(4) of the Code) in
cash or loan notes in an amount equal to the entire eligible rollover
distribution distributable to such Spinco Employee from the Pluto Savings Plan
to Spinco Savings Plan.

(e) Wyeth Union Savings Plan. The provisions of Section 6.01 as applied to the
Pluto Savings Plan shall also apply to the Wyeth Union Savings Plan to the
extent applicable.

Section 6.02 Puerto Rico Savings Plan.

(a) Pluto Assumption of the Puerto Rico Savings Plan. As of the Distribution
Date, the Pluto Group shall assume, and no member of the Spinco Group shall
retain sponsorship of, or any Assets or Liabilities with respect to, the Puerto
Rico Savings Plan, other than with respect to the rollover of account balances
described in Section 6.02(c) or any Liabilities arising from noncompliance by
any member of the Spinco Group with the provisions of this Agreement.

(b) Treatment of Spinco Employee Participants. Prior to the Distribution Date,
Spinco or another member of the Spinco Group shall amend the Puerto Rico Savings
Plan and take any other action necessary to provide that: (i) a member of the
Pluto Group shall be the plan sponsor of the Puerto Rico Savings Plan effective
as of the Distribution Date; (ii) Spinco Employees shall be one hundred percent
(100%) vested in their account balances under the Puerto Rico Savings Plan as of
the Distribution Date; (iii) Spinco Employees shall be entitled to receive
Matching Contributions and Retirement Savings Contributions (as such terms are
defined in the Puerto Rico Savings Plan) with respect to the portion of the plan
year ending immediately prior to the Distribution Time without regard to whether
the Distribution Time coincides with the end of a calendar quarter or any
requirement to be employed on the last day of the plan year; and (iv) two new
unitized Spinco Share funds shall be established, one for each of the existing
Pluto Share funds under the Puerto Rico Savings Plan and related trust that will
receive the Spinco Shares distributed in connection with the Distribution, and
the appropriate authorized officer of Pluto shall be further authorized and
directed to amend the Puerto Rico Savings Plan and related trust in such manner
as is determined necessary or appropriate to provide for the operation,
administration and termination of the Spinco Share funds and such additional
actions as may be required in connection with the Distribution and in respect of
other rights in respect of Spinco Shares under the Puerto Rico Savings Plan and
related trust. Upon the Distribution Date, Spinco Employees covered by the
Puerto Rico Savings Plan immediately before the Distribution Date shall be
eligible to commence participation in a savings plan maintained by Spinco for
employees in Puerto Rico. Any minimum age or service requirements contained in
such savings plan with respect to eligibility to participate generally or
eligibility to share in any employer contributions under such plan shall be
waived or deemed satisfied for Spinco Employees to the extent waived or
satisfied under the Puerto Rico Savings Plan immediately prior to the
Distribution Date.

 

-22-



--------------------------------------------------------------------------------

(c) Rollover of Account Balances. As soon as practicable after the Distribution
Date, Spinco shall take any and all actions as may be required to permit each
Spinco Employee to elect to make rollover contributions in cash or loan notes in
an amount equal to the entire eligible rollover distribution distributable to
such Spinco Employee from the Puerto Rico Savings Plan to a plan designated by
Spinco and permitted pursuant to the terms of the Puerto Rico Savings Plan or
applicable Law.

Section 6.03 Non-U.S. Defined Contribution Plans. The Pluto Group shall retain,
and no member of the Spinco Group shall assume or retain, sponsorship of, or any
Assets or Liabilities with respect to, any defined contribution plan maintained
for Spinco Employees or Former Spinco Employees in any non-U.S. jurisdiction,
except as required by applicable Law or with respect to the rollover of account
balances of Spinco Employees to the extent permissible in such non-U.S.
jurisdiction or any Liabilities arising from noncompliance by any member of the
Spinco Group with the provisions of this Agreement or Liabilities arising from
the Transition Benefits, if any. Other than with respect to any rollover of
account balances in accordance with the immediately preceding sentence, Pluto or
another member of the Pluto Group shall retain all accounts and all Assets and
Liabilities relating to any defined contribution plan maintained for Spinco
Employees or Former Spinco Employees in any non-U.S. jurisdiction with respect
to each Spinco Employee and each Former Spinco Employee.

ARTICLE VII

NONQUALIFIED PLANS

Section 7.01 Nonqualified Plans. The Pluto Group shall retain, and no member of
the Spinco Group shall assume or retain sponsorship of, or any Assets or
Liabilities with respect to, the Pluto Nonqualified Plans.

Section 7.02 Distributions. The Parties acknowledge that none of the
Transactions shall trigger a payment or distribution of compensation under any
of the Pluto Nonqualified Plans for any participant and consequently, that the
payment or distribution of any compensation to which such participant is
entitled under any such plan shall occur upon such participant’s separation from
service from the Spinco Group or the Pluto Group or at such other time as
provided in the applicable deferred compensation plan or participant’s deferral
election. Spinco shall notify Pluto in writing of a Spinco Employee’s separation
from service with a member of the Spinco Group within thirty (30) days
thereafter. The obligations of one Party to provide Information to the other
Party in order to allow the administration of the Pluto Nonqualified Plans
pursuant to this Article VII are set forth in Section 14.01.

ARTICLE VIII

HEALTH AND WELFARE PLANS

Section 8.01 Health and Welfare Plan Liabilities. Except as otherwise provided
in this Article VIII, including Section 8.02 regarding life insurance and
Section 8.06 regarding long-term disability benefits, effective as of the
Distribution Time, the Spinco Group shall retain or assume, as applicable, all
Liabilities relating to, arising out of or resulting from health and welfare

 

-23-



--------------------------------------------------------------------------------

coverage or claims incurred by or on behalf of Spinco Employees or Former Spinco
Employees under the Pluto Health and Welfare Plans and Spinco Health and Welfare
Plans before, at, or after the Distribution Time, including costs for Transition
Benefits (including premiums for medical, disability or life coverage); provided
that if, pursuant to the Transition Services Agreement, the Spinco Group bears
any Liabilities for Transition Benefits, the Spinco Group shall not be required
to provide duplicative reimbursement of, or otherwise compensate the Pluto Group
for, such Liabilities arising from Transition Benefits. Any Liabilities incurred
or paid by the Pluto Group shall be subject to reimbursement by the Spinco Group
in accordance with Section 14.05.

Section 8.02 Allocation of Life Insurance Liabilities. Each Pluto Life Insurance
Plan shall retain all Liabilities with respect to covered life insurance claims
incurred prior to the Distribution Date by Employees and Former Employees and
their respective dependents (and for claims incurred prior to the date set forth
on Exhibit 3.01(a) for any Spinco Employee receiving life insurance coverage as
a Transition Benefit to the extent covered), other than any Liabilities with
respect to claims incurred under a Spinco Life Insurance Plan by any such
Employees or Former Employees and their respective dependents which will be
retained by Spinco. The applicable Spinco Life Insurance Plans shall be
responsible for all Liabilities with respect to life insurance claims incurred
after the Distribution Date by Spinco Employees and their dependents. For these
purposes, a claim shall be deemed to be incurred on the date of the death of the
insured person.

Section 8.03 Post-Separation Transitional Arrangements.

(a) Coverage and Contribution Elections. As of the Distribution Date, Spinco
shall cause the Spinco Health and Welfare Plans (including the Spinco Flexible
Benefits Plan) to recognize and maintain all coverage and contribution elections
made by Spinco Employees and Former Spinco Employees under the corresponding
Pluto Health and Welfare Plans (including the Pluto Dependent Care Flexible
Benefits Plan) and apply such elections under Spinco Health and Welfare Plans
for the remainder of the period or periods for which such elections are, by
their terms, applicable. All waiting periods and pre-existing condition
exclusions and actively-at-work requirements shall be waived with respect to
Spinco Employees and Former Spinco Employees who were not subject to any such
waiting periods, exclusions or requirements under a Pluto Health and Welfare
Plan in which such employees participate immediately prior to the Distribution
Date. For the avoidance of doubt, nothing herein shall prevent Spinco from
conducting open enrollment and accepting elections under Spinco Health and
Welfare Plans.

(b) Deductibles and Out-of-Pocket Maximums. On and after the Distribution Date,
Spinco shall cause the Spinco Health Plans to recognize and give credit for or
take into account all amounts applied to deductibles, out-of-pocket maximums and
copayments with respect to which such expenses have been incurred by Spinco
Employees and Former Spinco Employees under the Pluto Health Plans for the
remainder of the calendar year in which the Distribution Date occurs.

Section 8.04 Flexible Benefits Plans.

(a) Pluto Healthcare Flexible Benefits Plan. Effective as of the Distribution
Date, the Spinco Employees shall cease to be participants in the Pluto
Healthcare Flexible Benefits Plan, and the Pluto Group shall retain all Assets
and Liabilities in respect of the Pluto Healthcare Flexible Benefits Plan.

 

-24-



--------------------------------------------------------------------------------

(b) Pluto Dependent Care Flexible Benefits Plan. Effective as of the
Distribution Date, the Spinco Employees shall cease to be participants in the
Pluto Dependent Care Flexible Benefits Plan. The Parties shall take all steps
necessary or appropriate so that the account balances (whether positive or
negative) (the “Transferred Account Balances”) under the Pluto Dependent Care
Flexible Benefits Plan of each Spinco Employee or Former Spinco Employee who has
elected to participate therein in the year in which the Distribution Date occurs
shall be transferred, as soon as practicable after the Distribution Date, from
the Pluto Dependent Care Flexible Benefits Plan to the corresponding Spinco
Flexible Benefits Plan. The Spinco Flexible Benefits Plan shall assume
responsibility as of the Distribution Date for all outstanding claims under the
Pluto Dependent Care Flexible Benefits Plan of each Spinco Employee or Former
Spinco Employee for the year in which the Distribution Date occurs and shall
assume and agree to perform the obligations of the analogous Pluto Dependent
Care Flexible Benefits Plan from and after the Distribution Date. As soon as
practicable after the Distribution Date, and in any event within thirty
(30) days after the amount of the Transferred Account Balances is determined or
such later date as mutually agreed upon by the Parties, Pluto shall pay Spinco
the net aggregate amount of the Transferred Account Balances if such amount is
positive, and Spinco shall pay Pluto the net aggregate amount of the Transferred
Account Balances if such amount is negative.

Section 8.05 COBRA. Effective as of the Distribution Time, (a) the Pluto Group
shall assume or retain responsibility for complying with, and providing coverage
pursuant to, the health care continuation requirements of COBRA, and the
corresponding provisions of the Pluto Health Plans (including the Pluto
Healthcare Flexible Benefits Plan), with respect to any Pluto Employees, Spinco
Employees or Former Employees (and their covered dependents), but not any Former
Spinco Employees receiving severance and benefit continuation as of the
Distribution Time, who incur a qualifying event or loss of coverage under the
Pluto Health Plans or the Puerto Rico Health Plan on or prior to the
Distribution Time, and (b) the Spinco Group shall assume or retain
responsibility for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, and the corresponding provisions
of the Spinco Health Plans (including the Puerto Rico Health Plan), with respect
to any Spinco Employees (and their covered dependents) and Former Spinco
Employees, including any Former Spinco Employee receiving severance and benefit
continuation as of the Distribution Time, who incur a qualifying event or loss
of coverage under the Spinco Health Plans following the Distribution Time;
provided that the Spinco Group shall retain or assume, as applicable, all
Liabilities relating to, arising out of or resulting from health and welfare
claims incurred by or on behalf of Spinco Employees or Former Spinco Employees
(and their covered dependents) under the Pluto Health and Welfare Plans before,
at, or after the Distribution Time. Any Liabilities of the Spinco Group incurred
or paid by the Pluto Group shall be subject to reimbursement by the Spinco Group
in accordance with Section 14.05, and any Liabilities of the Pluto Group
incurred or paid by the Spinco Group shall be subject to reimbursement by the
Pluto Group in accordance with Section 14.05. The Parties agree that the
consummation of the transactions contemplated by the Separation Agreement shall
not constitute a COBRA qualifying event for any purpose of COBRA.

 

-25-



--------------------------------------------------------------------------------

Section 8.06 Disability Plans. The Pluto Group shall retain all Liabilities for
long-term disability benefits with respect to (a) all Pluto Employees and Former
Employees and (b) any Spinco Employee who, as of the Distribution Time, is on
short-term disability leave and who subsequently becomes eligible to receive
long-term disability benefits under such plans but only with respect to
disability claims incurred by such Spinco Employee prior to the Distribution
Time (and for claims incurred prior to the date set forth on Exhibit 3.01(a) by
any Spinco Employee receiving disability benefits coverage as a Transition
Benefit to the extent covered) (other than, in the case of clauses (a) and (b),
Liabilities for long-term disability benefits with respect to claims incurred
under a Spinco Long-Term Disability Plan, which will be retained by Spinco). For
this purpose, a disability claim shall be considered incurred on the date of the
occurrence of the event or condition giving rise to disability. Without limiting
the generality of the foregoing, the Spinco Group shall be responsible for
Liabilities related to all other compensation and benefits of such Spinco
Employee or Former Spinco Employee that are allocated to the Spinco Group
pursuant to this Agreement, including Liabilities related to severance or group
health benefits.

Section 8.07 Leave of Absence Programs and FMLA. Effective as of the
Distribution Date, (a) the Spinco Group shall honor all terms and conditions of
leaves of absence that have been granted by Pluto to any Spinco Employee under a
Pluto Leave of Absence Program or FMLA or other applicable Law regarding leave
of absence before the Distribution Date, including such leaves that are to
commence after the Distribution Date; (b) the Spinco Group shall be solely
responsible for administering any such leave of absence and complying with FMLA
or other applicable Laws regarding leave of absence with respect to Spinco
Employees; and (c) the Spinco Group shall recognize all periods of service of
Spinco Employees with the members of the Pluto Group, as applicable, to the
extent such service is recognized by the members of the Pluto Group for the
purpose of eligibility for leave entitlement under the Pluto Leave of Absence
Programs, FMLA and other applicable Laws.

Section 8.08 Pluto Workers’ Compensation Program. The treatment of workers’
compensation shall be governed by the Separation Agreement.

ARTICLE IX

RETIREE MEDICAL PLANS

Section 9.01 Pluto Canada Retiree Medical Plan. Effective as of no later than
the Distribution Time, each Spinco Employee who participates in or accrues
benefits pursuant to the Pluto Canada Retiree Medical Plan, or who would have
been eligible to participate in the Pluto Canada Retiree Medical Plan as of the
Distribution Time (subject to satisfaction of the age and service requirements
thereof), shall cease actively participating or being eligible to become a
participant, or accruing service towards eligibility, in the Pluto Canada
Retiree Medical Plan, and the Pluto Group shall have no Liabilities in respect
of the provision of post-retirement medical benefits to such Spinco Employee. As
soon as administratively practicable following the Distribution Time, the Spinco
Group shall make a cash payment in the amount previously agreed between the
Parties, and sufficient to avoid triggering redundancy, severance, termination
or similar payments or benefits, to each Spinco Employee who participated in or
accrued benefits pursuant to the Pluto Canada Retiree Medical Plan as of
immediately prior to the Distribution Time. Any Liability related to redundancy,
severance, termination or similar payments or benefits arising from the Spinco
Group’s failure to provide post-retirement medical benefits to such Spinco
Employees shall be a Spinco Liability.

 

-26-



--------------------------------------------------------------------------------

Section 9.02 Puerto Rico Retiree Medical Plan. The Spinco Group shall retain,
and no member of the Pluto Group shall assume or retain sponsorship of, or any
Liabilities with respect to, all individuals who are eligible to participate in
the Puerto Rico Retiree Medical Plan as of immediately prior to the Distribution
Date (without regard to whether he or she is an Employee or Former Employee or
has enrolled in or commenced benefits under such plan) (collectively, the
“Retiree Medical Plan Participants”). Spinco shall have the right to freeze,
amend or terminate the Puerto Rico Retiree Medical Plan at any time following
the Distribution Date; provided, however, that (a) any action with respect to
the Puerto Rico Retiree Medical Plan shall not discriminate among the Retiree
Medical Plan Participants and (b) Spinco shall provide the Retiree Medical Plan
Participants with a reasonable period of notice prior to any such action.
Notwithstanding the right to freeze, amend or terminate the Puerto Rico Retiree
Medical Plan, Spinco shall be required to provide the Retiree Medical Plan
Participants with benefits through continued operation of the plan, a cash
payment or payments in lieu of benefits or procurement of comparable benefits
through a third-party provider that maximizes the value of any substitute
benefit coverage with an aggregate cash cost for such benefits and cash payments
to Spinco that is no less than the amount specified on Exhibit 9.02 of this
Agreement (the “Total Cost Amount”). If Spinco elects to satisfy its obligation
through a cash payment or payments to the Retiree Medical Plan Participants, the
amount of the payment or payments to each Retiree Medical Plan Participant shall
equal the allocable portion of the actuarial value of the benefit that would
have otherwise been provided had the plan continued without freeze, amendment or
termination (determined based on reasonable actuarial assumptions); provided
that, (i) if the Total Cost Amount would be exceeded (taking into account both
the payments and costs incurred by Spinco under the Puerto Rico Retiree Medical
Plan with respect to claims paid following the Distribution), the cash payments
to each Retiree Medical Plan Participant shall be reduced on a proportional
basis but only to the extent that the Total Cost Amount is not exceeded and
(ii) if the Total Cost Amount would not be exceeded (taking into account both
the payments and costs incurred by Spinco under the Puerto Rico Retiree Medical
Plan with respect to claims paid following the Distribution), the remaining
amount up to the Total Cost Amount shall be allocated on a proportional basis.

Section 9.03 U.S. Retiree Medical Plan. The Pluto Group shall retain, and no
member of the Spinco Group shall assume sponsorship of, or any Liabilities with
respect to, the U.S. Retiree Medical Plan.

ARTICLE X

NON-EQUITY INCENTIVE PRACTICES AND PLANS

Section 10.01 Corporate Bonus Practices. The Spinco Group shall be responsible
for determining all non-equity bonus awards that would otherwise be payable to
Spinco Employees or Former Spinco Employees for any performance periods that are
open as of the Distribution Time. The Spinco Group shall also determine for
Spinco Employees or Former Spinco Employees (a) the extent to which established
performance criteria (as interpreted by the Spinco Group, in its sole
discretion) have been met, and (b) the payment level for each Spinco Employee

 

-27-



--------------------------------------------------------------------------------

or Former Spinco Employee. The Spinco Group shall assume all Liabilities with
respect to any such bonus awards payable to Spinco Employees or Former Spinco
Employees for any performance periods that are open as of the Distribution Time
and thereafter, and no member of the Pluto Group shall have any obligations with
respect thereto. For the avoidance of doubt, the Pluto Group shall assume or
retain all Liabilities with respect to any non-equity bonus awards that would
otherwise be payable to Pluto Employees or Former Pluto Employees for any
performance periods that are open as of the Distribution Time.

Section 10.02 Spinco Retained Bonus Plans. No later than the Distribution Time,
the Spinco Group shall continue to retain (or assume as necessary) any incentive
plan for the exclusive benefit of Spinco Employees and Former Spinco Employees,
whether or not sponsored by the Spinco Group, and, from and after the
Distribution Time, shall be solely responsible for all Liabilities thereunder.

ARTICLE XI

EQUITY COMPENSATION AND CERTAIN CASH AWARDS

Section 11.01 Spinco Stock Plan. Effective as of no later than immediately prior
to the Distribution Time, Spinco shall adopt, and its shareholder shall approve,
the Spinco Stock Plan in the form attached as Exhibit 10.1 to Amendment No. 1 to
the Registration Statement on Form 10 filed by Spinco with the SEC.

Section 11.02 Equity Awards and Cash Awards Held by Spinco Employees.

(a) Vested Awards and Pro Rata Vested Awards. As of immediately prior to the
Distribution Time, each Pluto Equity Award and Pluto Cash Award held by a Spinco
Employee (other than any Spinco Delayed Transfer Employee) that is outstanding
and unvested shall vest (or, in the case of a performance-based Pluto Equity
Award or Pluto Cash Award, the applicable service requirement shall be deemed
satisfied) in respect of a prorated portion of the Pluto Shares or cash subject
to such Pluto Equity Award or Pluto Cash Award, as applicable, equal to the
product of (i) the total number of Pluto Shares or amount of cash subject to
such Pluto Equity Award or Pluto Cash Award, as applicable, and (ii) a fraction
(A) the numerator of which is the number of days elapsed from the applicable
date of grant through the day prior to the Distribution Date and (B) the
denominator of which is the total number of days in the vesting period. Each
Pluto Equity Award and Pluto Cash Award that is held by a Spinco Employee and
that is outstanding and vested immediately prior to the Distribution Time
(including any portion of a Pluto Equity Award or Pluto Cash Award that becomes
vested or for which the applicable service requirement is deemed satisfied
pursuant to the immediately preceding sentence), shall remain denominated, as of
immediately following the Distribution Time, in Pluto Shares or cash, as
applicable, and shall settle according to the existing terms of such Pluto
Equity Awards or Pluto Cash Awards, as applicable; provided that Pluto may
adjust the terms of Pluto Equity Awards and Pluto Cash Awards as Pluto
determines, in its sole discretion, to be appropriate to preserve the value of
such awards as of immediately prior to and immediately following the
Distribution Time, which adjustment shall not result in any Liability to the
Spinco Group. Pluto shall retain all Liabilities with respect to each such
vested Pluto Equity Award and Pluto Cash Award.

 

-28-



--------------------------------------------------------------------------------

(b) Unvested Awards. As of immediately prior to the Distribution Time, each
Pluto Equity Award and Pluto Cash Award held by a Spinco Employee (other than
any Spinco Delayed Transfer Employee) that is outstanding and unvested and that
does not vest pursuant to Section 11.02(a) (or, in the case of a
performance-based Pluto Equity Award or Pluto Cash Award, for which the
applicable service requirement is not deemed satisfied), shall be forfeited (the
“Forfeited Pluto Equity Awards” and “Forfeited Pluto Cash Awards”). Effective as
of the Distribution Time, Spinco shall grant to each such Spinco Employee a
number of restricted stock units pursuant to the Spinco Stock Plan equal to the
value of each such Forfeited Pluto Equity Award and Forfeited Pluto Cash Award
(each such award, a “Spinco Make-Whole Award”) pursuant to the terms of the
Spinco Stock Plan. For purposes of determining the value of (i) the Forfeited
Pluto Equity Awards, the value of a Pluto Share shall be determined based on the
closing price of a Pluto Share at the end of the regular trading session on the
principal market for Pluto Shares on the Determination Date and (ii) the Spinco
Make-Whole Awards, the value of a Spinco Share shall be determined based on the
closing price of a Utah Ordinary Share at the end of the regular trading session
on the principal market for Utah Shares on the Determination Date. Each such
Spinco Make-Whole Award generally shall be subject to the same terms and
conditions as the Forfeited Pluto Equity Awards and Forfeited Pluto Cash Awards;
provided that (i) the vesting dates of any Spinco Make-Whole Award shall be the
same as the vesting dates of the corresponding Forfeited Pluto Equity Award or
Forfeited Pluto Cash Award, as applicable and (ii) the Spinco Make-Whole Award
shall vest in full upon a termination of the applicable Spinco Employee’s
employment with the Spinco Group based on terms no less favorable than those set
forth Section 4.1 of the Utah Disclosure Schedule to the Business Combination
Agreement and with any defined terms to be defined on terms no less favorable
than the definitions applicable to the equity awards of similarly situated
employees of Utah. Notwithstanding the foregoing, for purposes of this Section
11.02, with respect to each Spinco Delayed Transfer Employee, references to the
Distribution Time (other than for purposes of adjustments to preserve the value
of such awards as of immediately prior to and immediately following the
Distribution Time) shall mean the Spinco Delayed Transfer Employee Transfer
Date, and any Liability related to any Pluto Equity Award and Pluto Cash Award
held by or granted to such Spinco Delayed Transfer Employee during the Spinco
Delayed Employment Period shall be considered a Spinco Liability and be treated
in accordance with Section 4.01(d) and the NEB Agreement; provided that if,
pursuant to the NEB Agreement or other agreements between the Parties, the
Spinco Group bears any Liabilities contemplated by this sentence, the Spinco
Group shall not be required to provide duplicative reimbursement of, or
otherwise compensate the Pluto Group for, such Liabilities.

Section 11.03 Equity Awards Held by Pluto Employees, Former Pluto Employees and
Pluto Non-Employee Directors. Each Pluto Equity Award that is held by a Pluto
Employee, Former Pluto Employee or current or former non-employee director of
Pluto and that is outstanding immediately prior to the Distribution Time shall
remain denominated, as of immediately following the Distribution Time, in Pluto
Shares; provided that Pluto may adjust the terms of Pluto Equity Awards as Pluto
determines, in its sole discretion, to be appropriate to preserve the value of
such awards as of immediately prior to and immediately following the
Distribution Time, which adjustment shall not result in any Liability to the
Spinco Group. Pluto shall retain all Liabilities with respect to each such Pluto
Equity Award held by a Pluto Employee, Former Pluto Employee or current or
former non-employee director of Pluto.

 

-29-



--------------------------------------------------------------------------------

Section 11.04 Necessary Actions. The Parties shall, as soon as practicable after
the date hereof and in no event later than the Business Day immediately prior to
the Distribution Date, take all actions as may be necessary to implement the
provisions of this Article XI, including adopting any necessary resolutions.

ARTICLE XII

SEVERANCE, PAID TIME OFF AND HEATING ALLOWANCE

Section 12.01 Severance. Effective as of no later than the Distribution Time,
and except as otherwise provided in Section 2.03(d), (a) the Spinco Group shall
assume and be solely responsible for all Liabilities with respect to redundancy,
termination, severance compensation or similar payments or benefits payable or
provided to any Spinco Employee, Spinco Independent Contractor or Former Spinco
Service Provider following the Distribution Time, whether arising before, at or
after the Distribution Time and (b) the Pluto Group shall retain or assume and
be solely responsible for all Liabilities with respect to redundancy,
termination, severance compensation or similar payments or benefits payable or
provided to any Pluto Employee, Pluto Independent Contractor or Former Pluto
Service Provider, whether arising before, at or after the Distribution Time.
Notwithstanding the foregoing, in the event a Japan Lyrica Employee becomes
entitled to severance compensation or benefits as a result of a termination of
employment following the Distribution Time, the Spinco Group shall be
responsible for the payment of such compensation or benefits to such Japan
Lyrica Employee; provided that, following the date on which Pluto and Utah shall
enter into an agreement to unwind the Pluto-Utah Japan Collaboration Agreement,
the Pluto Group shall reimburse the Spinco Group for fifty percent (50%) of such
compensation or benefits paid or provided by the Spinco Group to each such Japan
Lyrica Employee who is provided written notice of a termination of employment or
eligibility to participate in a voluntary separation program, in each case, at
any time between the Distribution Time and the nine (9) month anniversary of the
initial entry of generic competition to Lyrica in Japan, in accordance with
Section 14.05 of this Agreement.

Section 12.02 Paid Time Off Benefits. Effective as of no later than the
Distribution Time, (a) the Spinco Group shall assume and honor all paid time off
of the Spinco Employees and Former Spinco Employees that is accrued as of the
Distribution Time and (b) the Pluto Group shall retain or assume and honor all
paid time off of the Pluto Employees and the Former Pluto Employees that is
accrued as of the Distribution Time.

Section 12.03 Heating Allowance. Except as otherwise provided in this
Section 12.03, effective as of no later than the Distribution Date, the Spinco
Group shall assume and be solely responsible for all Liabilities with respect to
the heating allowance for any Spinco Employees or Former Spinco Employees
located in China (the “China Heating Allowance”). The Parties may agree to delay
all or any portion of the transfer of the China Heating Allowance contemplated
by this Section 12.03 to be effective as of a date coincident with or as soon as
practicable following the transfer of a Spinco Delayed Transfer Employee to a
member of the Spinco Group or a Delayed Asset with the references to
“Distribution Date” in this Section 12.03 to be the effective date as agreed by
the Parties.

 

-30-



--------------------------------------------------------------------------------

ARTICLE XIII

RESTRICTIVE COVENANTS

Section 13.01 Confidentiality and Proprietary Information. No provision of this
Agreement, the Separation Agreement or any Ancillary Agreement shall be deemed
to release any individual for any violation of the Pluto non-competition
guidelines, non-solicit obligations or any agreement or policy pertaining to
confidential or proprietary information of Pluto or any of its Subsidiaries, or
otherwise relieve any individual of his or her obligations under such
non-competition guidelines, non-solicit obligations or agreement or policy
pertaining to confidential or proprietary information; provided, however, that
the employment of any Spinco Employee with Spinco or any member of the Spinco
Group on and following the Distribution Date shall not be a violation of any
non-competition guidelines, non-solicit obligations or any agreement or policy
pertaining to confidentiality or proprietary information of any member of the
Pluto Group.

ARTICLE XIV

ADMINISTRATIVE PROVISIONS

Section 14.01 Information Sharing and Access.

(a) Sharing of Information. Subject to any limitations imposed by applicable
Law, each of Pluto and Spinco (acting directly or through members of the Pluto
Group or the Spinco Group, respectively) shall provide to the other Party and
its authorized agents and vendors all Information necessary (including
Information for purposes of determining benefit eligibility, participation,
vesting, and calculation of benefits) on a timely basis under the circumstances
for the Party to perform its duties under this Agreement and applicable Law.
Such Information shall include Information relating to equity awards under a
Pluto Stock Plan or the Spinco Stock Plan and Information relating to
termination of employment for purposes of distributions under the Pluto
Nonqualified Plans. To the extent that such Information is maintained by a
third-party vendor, each Party shall use its commercially reasonable efforts to
require the third-party vendor to provide the necessary Information and assist
in resolving discrepancies or obtaining missing data. Pluto shall indemnify,
defend and hold harmless the Spinco Indemnitees for any Losses and Liabilities
related to or resulting from the failure by any member of the Pluto Group to
provide timely and accurate Information prior to, at or after the Distribution
Time in accordance with this Agreement, and Spinco shall indemnify, defend and
hold harmless the Pluto Indemnitees for any Losses and Liabilities related to or
resulting from the failure of any member of the Spinco Group to provide timely
and accurate Information prior to, at or after the Distribution Time in
accordance with this Agreement, in each case, in accordance with Article IV of
the Separation Agreement.

 

-31-



--------------------------------------------------------------------------------

(b) Access to Records. To the extent not inconsistent with this Agreement, the
Separation Agreement or any applicable privacy protection Laws or regulations,
reasonable access to Employee-related and benefit plan related records after the
Distribution Time shall be provided to members of the Pluto Group and members of
the Spinco Group pursuant to the terms and conditions of Article VI of the
Separation Agreement.

(c) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all Employee-related Information, the
Pluto Group and the Spinco Group shall comply with all applicable Laws,
regulations, the terms of this Agreement and internal policies, and shall
indemnify and hold harmless the other Party and its respective Indemnitees from
and against any and all Liability, Actions, and damages that arise from a
failure (by the indemnifying Party or its Subsidiaries or their respective
agents) to so comply with all applicable Laws, the terms of this Agreement and
internal policies applicable to such Information, in accordance with Article VI
of the Separation Agreement.

(d) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate and work together to unify, consolidate and share (to the extent
permissible under applicable privacy/data protection Laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan Information on regular timetables and cooperate as needed with
respect to (i) any claims under or audit of or litigation with respect to any
employee benefit plan, policy or arrangement contemplated by this Agreement,
(ii) efforts to seek a determination letter, private letter ruling or advisory
opinion from the IRS or U.S. Department of Labor on behalf of any employee
benefit plan, policy or arrangement contemplated by this Agreement, (iii) any
filings that are required to be made or supplemented to the IRS, U.S. Pension
Benefit Guaranty Corporation, U.S. Department of Labor or any other Governmental
Authority, and (iv) any audits by a Governmental Authority or corrective
actions, relating to any Benefit Plan, labor or payroll practices; provided,
however, that requests for cooperation must be reasonable and not interfere with
daily business operations.

(e) Confidentiality. Notwithstanding anything in this Agreement to the contrary,
all confidential records and data relating to Employees to be shared or
transferred pursuant to this Agreement shall be subject to Section 6.08 of the
Separation Agreement and the requirements of applicable Law.

Section 14.02 Audits Regarding Vendor Contracts. From the period beginning on
the Distribution Date and ending on such date as Pluto and Spinco may mutually
agree in writing, Pluto and Spinco and their duly authorized representatives
shall have the right to conduct joint audits with respect to any vendor
contracts that relate to both the Pluto Health and Welfare Plans and Spinco
Health and Welfare Plans. The scope of such audits shall encompass the review of
all correspondence, account records, claim forms, canceled drafts (unless
retained by the bank), provider bills, medical records submitted with claims,
billing corrections, vendor’s internal corrections of previous errors and any
other documents or instruments relating to the services performed by the vendor
under the applicable vendor contracts. Pluto and Spinco shall agree on the
performance standards, audit methodology, auditing policy and quality measures,
reporting requirements, and the manner in which costs incurred in connection
with such audits will be shared.

 

-32-



--------------------------------------------------------------------------------

Section 14.03 Fiduciary Matters. Pluto and Spinco each acknowledge that actions
contemplated to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if such Party fails to
comply with any provisions hereof based upon such Party’s good faith
determination that to do so would violate such a fiduciary duty or standard (as
supported by advice from counsel experienced in such matters). Each Party shall
be responsible for taking such actions as are deemed necessary and appropriate
to comply with its own fiduciary responsibilities and shall fully release and
indemnify the other Party and their respective Indemnitees for any Liabilities
caused by the failure to satisfy any such responsibility, in accordance with
Article IV of the Separation Agreement.

Section 14.04 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, Pluto and Spinco shall use their commercially reasonable best
efforts to implement the applicable provision. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, Pluto and Spinco shall negotiate in good faith to implement the
provision in a mutually satisfactory manner.

Section 14.05 Reimbursement of Costs and Expenses. The Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement (the “Requesting Party”) as soon as practicable, but in any event
within thirty (30) days of receipt of an invoice detailing all costs, expenses
and other Liabilities paid or incurred by the Requesting Party (or any of its
Affiliates), and any other substantiating documentation as the other Party shall
reasonably request, that are, or have been made pursuant to this Agreement, the
responsibility of the other Party (or any of its Affiliates) including those
Liabilities, if any, under Section 6.01(b), Section 6.02(b), Section 8.01,
Section 8.05, Section 15.01 and Section 15.01(b).

Section 14.06 Taxes and Filings. The Parties hereby acknowledge and agree that
(a) the members of the Pluto Group shall be solely responsible for all
obligations relating to reporting of Employment Taxes to the appropriate
Governmental Authority, remitting the amounts of any such Employment Taxes
required to be withheld or paid to the appropriate Governmental Authority and
any regulatory filing obligation, in each case, related to any compensation or
benefits that are required to be paid or provided by a member of the Pluto Group
pursuant to this Agreement, and (b) the members of the Spinco Group shall be
solely responsible for all obligations relating to reporting of Employment Taxes
to the appropriate Governmental Authority, remitting the amounts of any such
Employment Taxes required to be withheld or paid to the appropriate Governmental
Authority and any regulatory filing obligation, in each case, related to any
compensation or benefits that are required to be paid or provided by a member of
the Spinco Group pursuant to this Agreement. Notwithstanding the foregoing, in
the event that the Pluto Group or the Spinco Group, as applicable, pays or
incurs a cost, expense or other Liability that is, or has been made pursuant to
this Agreement, the responsibility of the other Group, the amount subject to
reimbursement in accordance with Section 14.05 shall include the amount of
Employment Taxes paid by the first Group in satisfying such obligation. In
addition, with respect to each Spinco Employee and Former Spinco Employee, the
Spinco Group shall be responsible for the filing of Form W-2 and Form 1095-C (to
the extent applicable to such Spinco Employee or Former Spinco Employee) in
respect of the year in which the Distribution Time occurs. Further, in
accordance with and subject to the terms of the Tax Matters Agreement, the Pluto
Group shall be entitled to any Tax deduction available in respect of all
Liabilities related to compensation or benefits that it retains or assumes
pursuant to this Agreement, and the Spinco Group shall be

 

-33-



--------------------------------------------------------------------------------

entitled to any Tax deduction available in respect of all Liabilities related to
compensation or benefits that it retains or assumes pursuant to this Agreement.
In the event that the treatment specified in this Section 14.06 does not comply
with applicable Law or results in adverse Tax consequences to the Parties or any
Employees or Former Employees, the Parties agree to negotiate in good faith
alternative treatment that complies with applicable Law and does not result in
adverse Tax consequences to the Parties or any Employees or Former Employees.

ARTICLE XV

MISCELLANEOUS

Section 15.01 Cooperation Relating to Claims.

(a) Duties of Spinco. Following the Effective Date, Spinco shall cooperate, and
shall cause the members of the Spinco Group to cooperate fully with the members
of the Pluto Group in the prosecution, defense and settlement of any claims for
which any member of the Pluto Group retains Liability under this Agreement. Such
cooperation shall include (i) affording the applicable member of the Pluto
Group, its counsel and its other representatives reasonable access, upon
reasonable written notice during normal business hours, to all relevant
personnel, properties, books, contracts, commitments and records,
(ii) furnishing promptly to the applicable member of the Pluto Group, its
counsel and its other representatives such Information as they reasonably
requested, and (iii) providing any other assistance to the applicable member of
the Pluto Group, its counsel and its other representatives as they reasonably
request. Pluto shall reimburse Spinco for reasonable costs and expenses incurred
in assisting Pluto pursuant to this Section 15.01(a).

(b) Duties of Pluto. Following the Effective Date, Pluto shall cooperate, and
shall cause the members of the Pluto Group to cooperate fully with the members
of the Spinco Group in the prosecution, defense and settlement of any claims for
which any member of the Spinco Group assumes Liability under this Agreement.
Such cooperation shall include (i) affording the applicable member of the Spinco
Group, its counsel and its other representatives reasonable access, upon
reasonable written notice during normal business hours, to all relevant
personnel, properties, books, contracts, commitments and records,
(ii) furnishing promptly to the applicable member of the Spinco Group, its
counsel and its other representatives such Information as they reasonably
request, and (iii) providing any other assistance to the applicable member of
the Spinco Group, its counsel and its other representatives as they reasonably
request. Spinco shall reimburse Pluto for reasonable costs and expenses incurred
in assisting Spinco pursuant to this Section 15.01(b).

Section 15.02 No Third-Party Beneficiaries. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties, any rights or remedies under or by reason of this
Agreement, except for the indemnification rights under the Separation Agreement
of any Pluto Indemnitee or Spinco Indemnitee in their respective capacities as
such (which is intended to be for the benefit of the Persons covered thereby and
may be enforced by such Persons); provided that Utah shall be a third party
beneficiary of the rights of Utah as expressly set forth in this Agreement.
Nothing in this Agreement is intended to amend any employee benefit plan or
affect the applicable plan

 

-34-



--------------------------------------------------------------------------------

sponsor’s right to amend or terminate any employee benefit plan pursuant to the
terms of such plan. The provisions of this Agreement are solely for the benefit
of the Parties, and no Service Provider or Former Service Provider, officer,
director, or independent contractor or any other individual associated therewith
shall be regarded for any purpose as a third-party beneficiary of this
Agreement.

Section 15.03 Survival of Covenants. Except as expressly set forth in this
Agreement, any other Ancillary Agreement, the Separation Agreement or the
Business Combination Agreement, the covenants contained in this Agreement,
indemnification obligations and liability for the breach of any obligations
contained herein shall survive the Distribution Time and the other transactions
contemplated by the Separation Agreement shall remain in full force and effect
in accordance with their terms.

Section 15.04 Notices. All notices and other communications among the Parties
and Utah shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) when delivered after posting in the national
mail having been sent registered or certified mail return receipt requested,
postage prepaid, (c) when delivered by FedEx or other internationally recognized
overnight delivery service or (d) when delivered by facsimile (solely if receipt
is confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Pluto, to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attention:    Douglas M. Lankler

        Bryan A. Supran

Facsimile:   (212) 573-0768

Email:         douglas.lankler@pfizer.com

        bryan.supran@pfizer.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:    Edward D. Herlihy

        David K. Lam

        Gordon S. Moodie

        Zachary S. Podolsky

Facsimile:   (212) 403-2000

Email:         EDHerlihy@WLRK.com

        DKLam@WLRK.com

        GSMoodie@WLRK.com

        ZSPodolsky@WLRK.com

 

-35-



--------------------------------------------------------------------------------

If to Spinco, to: Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention:     Michael Goettler

Email:           michael.goettler@viatris.com

with copies (which shall not constitute notice) to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention: Brian S. Roman, Global General Counsel

Facsimile:     (724) 514-1871

Email:           Brian.Roman@viatris.com

Cravath, Swaine & Moore LLP

825 8th Ave New York,

New York 10019

Attention:     Mark I. Greene

        Thomas E. Dunn

        Aaron M. Gruber

Email:          mgreene@cravath.com

        tdunn@cravath.com

        agruber@cravath.com

If to Utah, to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention:     Michael Goettler

Email:          michael.goettler@viatris.com

with copies (which shall not constitute notice) to:

Viatris Inc. 1000 Mylan Boulevard

Canonsburg, PA 15317

Attention:     Brian S. Roman, Global General Counsel

Facsimile:   (724) 514-1871

Email:           Brian.Roman@viatris.com

 

-36-



--------------------------------------------------------------------------------

Cravath, Swaine & Moore LLP

825 8th Ave

New York, New York 10019

Attention:    Mark I. Greene

        Thomas E. Dunn

        Aaron M. Gruber

Email:         mgreene@cravath.com

        tdunn@cravath.com

        agruber@cravath.com

or to such other address or addresses as the Parties and Utah may from time to
time designate in writing by like notice.

Section 15.05 Amendments and Waivers. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification. In addition, prior to the
Distribution Date, any such waiver, amendment, supplementation or modification
shall be subject to the prior written consent of Utah.

Section 15.06 Governing Law Jurisdiction; WAIVER OF JURY TRIAL.

(a) Unless expressly provided by this Agreement, this Agreement and all Actions
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance hereof or thereof
shall be governed by and construed in accordance with the Law of the State of
Delaware, without regard to any Laws or the principles thereof that would result
in the application of the Laws of any other jurisdiction. The Parties expressly
waive any right they may have, now or in the future, to demand or seek the
application of a governing Law other than the Law of the State of Delaware.

(b) Subject to the provisions of Article VII of the Separation Agreement, each
of the Parties hereby irrevocably and unconditionally submits, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
shall not have jurisdiction, the United States District Court for the District
of Delaware, or, if such court shall not have jurisdiction, the other state
courts of the State of Delaware, and any appellate court from any appeal
thereof, in any Action arising out of or relating to this Agreement or the
transactions contemplated hereby, and each of the Parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Action except in such
courts, (ii) agrees that any claim in respect of any such Action may be heard
and determined in the Court of Chancery of the State of Delaware or, to the
extent permitted by Law, in such other courts, (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Action in the Court of
Chancery of the State of Delaware or such other courts, (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in the Court of Chancery of the State of Delaware or
such other courts and (v) consents to service of process in the manner provided
for notices in Section 10.02 of the Separation Agreement. Nothing in this
Agreement will affect the right of any Party to serve process in any other
manner permitted by Law.

 

-37-



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OF THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE SPINCO FINANCING
ARRANGEMENTS). EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.06(c).

(d) Any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity,
termination or breach of this Agreement or otherwise arising out of, or in any
way related to this Agreement or the transactions contemplated hereby and
thereby shall be subject to the dispute resolution procedures set forth in
Article VII of the Separation Agreement.

Section 15.07 Assignment; Parties in Interest. No Party may assign its rights or
delegate its duties under this Agreement without the written consent of the
other Parties and, prior to the Distribution Date, Spinco may not assign its
rights or delegate its duties under this Agreement without the prior written
consent of Utah. Any attempted assignment or delegation in breach of this
Section 15.07 shall be null and void.

Section 15.08 Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two (2) or more counterparts (including by
electronic or .pdf transmission), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Delivery of
any signature page by facsimile, electronic or .pdf transmission shall be
binding to the same extent as an original signature page.

Section 15.09 Entire Agreement; Conflicting Agreements.

(a) The Separation Agreement, this Agreement, the other Ancillary Agreements,
and the Business Combination Agreement, including any related annexes, Exhibits
and Schedules, as well as any other agreements and documents referred to herein
and therein, shall together constitute the entire agreement between the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby.

 

-38-



--------------------------------------------------------------------------------

(b) Severability. If any provision of this Agreement, or the application of any
provision to any Person or circumstance, is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. The Parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted by Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties.

(c) Specific Performance. Subject to the provisions of Article VII of the
Separation Agreement, in the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
Party who is, or is to be, thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief in respect of its rights
under this Agreement or such Ancillary Agreement without the necessity of
proving actual damages or the inadequacy of monetary damages as a remedy, in
addition to any other remedy to which such Party is entitled hereunder (unless
this Agreement prohibits or otherwise limits any rights to specific performance
and injunctive or other equitable relief). The Parties agree that the remedies
at law for any breach or threatened breach, including monetary damages, are
inadequate compensation for any loss hereunder or default herein or breach
hereof and that any defense in any Action for specific performance that a remedy
at law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are waived by each of the Parties. Notwithstanding
Section 15.06(d) and the first sentence of this Section 15.09(c), each Party
shall have the right to seek specific performance and injunctive or other
equitable relief in respect of its rights under this Agreement without regard to
the provisions set forth in Article VII of the Separation Agreement if
reasonably necessary to avoid jeopardizing or forfeiting its ability to obtain
such equitable relief.

(d) No Set-Off. Except as set forth in the Business Combination Agreement, this
Agreement, any other Ancillary Agreement or as otherwise mutually agreed to in
writing by the Parties, neither Party nor any member of its Group shall have any
right of set-off or other similar rights with respect to any amount required to
be paid under this Agreement by such Party or such member of its Group, on the
one hand, to the other Party or any member of such other Party’s Group, on the
other hand.

(e) Late Payments. Any amounts billed or otherwise invoiced or demanded and
properly payable that are not paid within thirty (30) days of the due date
therefor pursuant to this Agreement shall accrue interest from such due date at
a rate per annum equal to the Prime Rate.

(f) Expenses. Except as otherwise specified in the Separation Agreement, the
Business Combination Agreement, this Agreement or the Ancillary Agreements, and
except as otherwise agreed in writing between the Parties, each Party and the
members of its Group shall each be responsible for their own fees, costs and
expenses paid or incurred in connection with the Transactions. The Parties agree
that certain specified costs and expenses shall be allocated between the Parties
as set forth on Schedule 10.12 to the Separation Agreement.

 

-39-



--------------------------------------------------------------------------------

(g) Waivers of Default. Waiver by any Party of any default by the other Party of
any provision of this Agreement shall not be deemed a waiver by the waiving
Party of any subsequent or other default, nor shall it prejudice the rights of
the other Party. No failure or delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege. In addition,
unless the Business Combination Agreement shall have been terminated in
accordance with its terms, as set forth in the Business Combination Agreement,
prior to the Distribution Date, any such waiver by Spinco shall be subject to
the written consent of Utah.

Section 15.10 Interpretation.

(a) Unless the context of this Agreement otherwise requires:

(i) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Annex,” “Exhibit,” “Schedule,” and
“Disclosure Schedule” refer to the specified Article, Section, Annex, Exhibit,
Schedule or Disclosure Schedule of this Agreement and references to “paragraphs”
or “clauses” shall be to separate paragraphs or clauses of the Section or
subsection in which the reference occurs; (F) the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (G) the word “or” shall be disjunctive but not exclusive; and
(H) the word “from” (when used in reference to a period of time) means “from and
including” and the word “through” (when used in reference to a period of time)
means “through and including”;

(ii) references to any federal, state, local, or foreign statute or Law shall
(A) include all rules and regulations promulgated thereunder and (B) be to that
statute or Law as amended, modified or supplemented from time to time; and

(iii) references to any Person include references to such Person’s successors
and permitted assigns, and in the case of any Governmental Authority, to any
Person succeeding to its functions and capacities.

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

 

-40-



--------------------------------------------------------------------------------

(d) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

(e) The terms “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

(f) All monetary figures shall be in United States dollars unless otherwise
specified.

[Signature Page Follows]

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

PFIZER INC. By:  

/s/ Douglas E. Giordano

  Name: Douglas E. Giordano  

Title: Senior Vice President, Worldwide Business

          Development

UPJOHN INC. By:  

/s/ Sanjeev Narula

  Name: Sanjeev Narula   Title: Authorized Officer